                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 1 of 85 Page ID #:1



                                           1   Roman M. Silberfeld, SBN 62783
                                           2   RSilberfeld@RobinsKaplan.com
                                               Daniel L. Allender, SBN 264651
                                           3   DAllender@RobinsKaplan.com
                                           4   ROBINS KAPLAN LLP
                                               2049 Century Park East, Suite 3400
                                           5   Los Angeles, CA 90067
                                           6   Telephone: (310) 552-0130
                                               Facsimile: (310) 229-5800
                                           7
                                           8   Christopher A. Seidl (pro hac vice to be filed)
                                               CSeidl@RobinsKaplan.com
                                           9   Aaron R. Fahrenkrog (pro hac vice to be filed)
                                          10   AFahrenkrog@RobinsKaplan.com
                                               Bryan J. Mechell (pro hac vice to be filed)
R OBINS K APLAN LLP




                                          11   BMechell@RobinsKaplan.com
            A TTORNEYS A T L AW




                                          12   ROBINS KAPLAN LLP
                          L OS A NGELES




                                               800 LaSalle Avenue, Suite 2800
                                          13   Minneapolis, MN 55402
                                          14   Telephone: (612) 349-8500
                                               Facsimile: (612) 339-4181
                                          15
                                          16   Attorneys for Plaintiff
                                               DivX, LLC
                                          17
                                                                     UNITED STATES DISTRICT COURT
                                          18
                                                                   CENTRAL DISTRICT OF CALIFORNIA
                                          19
                                          20
                                          21   DIVX, LLC, a Delaware limited             Case No. 2:19-cv-1606
                                               liability company,
                                          22
                                                               Plaintiff,
                                          23                                             COMPLAINT FOR PATENT
                                          24        v.                                   INFRINGEMENT

                                          25   HULU, LLC, a Delaware corporation,        DEMAND FOR JURY TRIAL
                                          26
                                                               Defendant.
                                          27
                                          28
                                                                                       -1-
                                                                                                                 COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 2 of 85 Page ID #:2



                                           1         Plaintiff DivX, LLC (“Plaintiff” or “DivX”), by its attorneys, for its
                                           2   complaint against Defendant Hulu, LLC (“Defendant” or “Hulu”) for patent
                                           3   infringement alleges as follows:
                                           4                                      INTRODUCTION
                                           5         1.     Since 2000, DivX has been setting the standard for high-quality digital
                                           6   video. DivX® technology helps people around the world enjoy digital media on
                                           7   their own terms.
                                           8         2.     DivX is one of the first companies to enable successful delivery of
                                           9   high-quality digital video over the internet. For nearly 20 years, DivX has been
                                          10   developing innovative technology to enable quality digital entertainment
R OBINS K APLAN LLP




                                          11   experiences for consumers—making internet video high-quality, secure, easy, and
            A TTORNEYS A T L AW




                                          12   enjoyable for consumers to watch on any device.
                          L OS A NGELES




                                          13         3.     Today, consumers expect to play high-quality video from the internet
                                          14   on any device at the touch of a button. However, when DivX’s engineers
                                          15   accomplished this feat almost 20 years ago, they had to overcome significant
                                          16   technical obstacles to do so. Through those efforts, DivX engineers invented
                                          17   foundational technologies that made high-quality internet video possible long
                                          18   before platforms like Netflix or Hulu existed.
                                          19         4.     DivX began by improving video compression technology that made it
                                          20   possible to transmit large video files over the internet. It created technology
                                          21   allowing those video files to be played on a wide variety of consumer electronics
                                          22   devices, and it licensed that technology to consumer electronics manufacturers. It
                                          23   next developed Digital Rights Management (DRM) technology, including
                                          24   encryption for video files, to protect valuable video content so that content
                                          25   producers would be comfortable making their original works available on the
                                          26   internet. Finally, building on all of these technologies, DivX launched Stage6, one
                                          27   of the first platforms for streaming high-quality, user-created and professional video
                                          28
                                                                                        -2-
                                                                                                                        COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 3 of 85 Page ID #:3



                                           1   over the internet. All of this work paved the way (and provided a roadmap) for
                                           2   today’s proliferation of internet video streaming on consumer devices.
                                           3            5.   As a result of the many DivX innovations relating to internet video and
                                           4   streaming media, consumer electronics (CE) companies have licensed DivX’s
                                           5   technologies and integrated them into more than one billion devices worldwide.
                                           6            6.   DivX’s investments in research and development for internet video led
                                           7   to technical innovations that shaped internet video as the world knows it today.
                                           8   DivX patented these inventions and today has a portfolio of over 300 issued patents
                                           9   and patent applications.
                                          10            7.   Hulu is a leading premium streaming service offering live and on-
R OBINS K APLAN LLP




                                          11   demand TV and movies, with and without commercials, both in and outside the
            A TTORNEYS A T L AW




                                          12   home. Hulu has more than 25 million subscribers in the United States.1 Hulu’s
                          L OS A NGELES




                                          13   video streaming success depends upon the technical innovations developed and
                                          14   patented by DivX, including DivX technologies enabling:
                                          15                 •   a streaming ecosystem of many consumer devices;
                                          16                 •   efficient compression for high-quality video delivery and
                                          17                     playback;
                                          18                 •   efficient and effective digital rights management (DRM) to protect
                                          19                     video content from unauthorized use and copying; and
                                          20                 •   video playback features that make internet video easier and more
                                          21                     enjoyable for consumers to access.
                                          22   Without these DivX innovations, Hulu would not enjoy the success that it does
                                          23   today.
                                          24            8.   DivX brings this lawsuit to seek fair compensation from Hulu for its
                                          25   unauthorized and unlicensed use of DivX’s patented technology.
                                          26
                                          27
                                               1
                                          28       https://www.hulu.com/press/about.

                                                                                       -3-
                                                                                                                      COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 4 of 85 Page ID #:4



                                           1                              NATURE OF THE ACTION
                                           2         9.     This complaint alleges patent infringement. DivX alleges that Hulu has
                                           3   infringed and continues to infringe, directly and/or indirectly, seven DivX patents:
                                           4   U.S. Patent Nos. 7,295,673 (the “’673 patent”), 8,139,651 (the “’651 patent”),
                                           5   8,472,792 (the “’792 patent”), 9,270,720 (the “’720 patent”), 9,998,515 (the “’515
                                           6   patent”), 10,212,486 (the “’486 patent”), and 10,225,588 (the “’588 patent”), copies
                                           7   of which are attached as Exhibits 1-7 (collectively, the “DivX Patents”).
                                           8         10.    The DivX Patents cover foundational internet video streaming
                                           9   technologies for delivering secure digital video content to a variety of consumer
                                          10   electronic devices and enabling content viewing on those devices. These
R OBINS K APLAN LLP




                                          11   technologies are necessary for Hulu to deliver the viewing experience that its users
            A TTORNEYS A T L AW




                                          12   expect and to obtain and distribute content for its streaming service. The DivX
                          L OS A NGELES




                                          13   Patents disclose technologies that enable many benefits, including:
                                          14                •   receipt and playback of streaming digital video on a wide variety
                                          15                    of consumer electronic devices;
                                          16                •   high-quality video playback, including 4K high-resolution video,
                                          17                    without stalls;
                                          18                •   robust and efficient DRM; and
                                          19                •   features that improve user experience, including trick play and fast
                                          20                    start.
                                          21         11.    Hulu directly infringes the DivX Patents by making, using, offering to
                                          22   sell, selling, and/or importing into the United States internet video streaming
                                          23   technology, software, and services that practice the inventions claimed in the DivX
                                          24   Patents.
                                          25         12.    Hulu indirectly infringes at least six of the DivX Patents by inducing
                                          26   its consumer end-users to directly infringe those DivX Patents. Hulu induces
                                          27   infringement by providing software (the Hulu application) that, when used by
                                          28   consumers or other content viewers to stream digital video to televisions, personal
                                                                                        -4-
                                                                                                                       COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 5 of 85 Page ID #:5



                                           1   computers, phones, tablets, and other devices, as directed and intended by Hulu,
                                           2   causes those users to make, use, and practice the inventions claimed in the DivX
                                           3   Patents.
                                           4           13.   DivX seeks damages and other relief for Hulu’s infringement of the
                                           5   DivX Patents.
                                           6                                      THE PARTIES
                                           7           14.   DivX is a Delaware limited liability company. Its principal place of
                                           8   business is 4350 La Jolla Village Drive, Suite 950, San Diego, California, 92122.
                                           9   DivX owns patents covering foundational internet video streaming technologies,
                                          10   including those asserted here.
R OBINS K APLAN LLP




                                          11           15.   Hulu, LLC, is a Delaware limited liability company 2 with its corporate
            A TTORNEYS A T L AW




                                          12   address at 2500 Broadway, Santa Monica, California, 90404.3
                          L OS A NGELES




                                          13           16.   Upon information and belief, Hulu is a global leader in the market for
                                          14   streaming video content, which includes films, television series, and other video
                                          15   content. Upon information and belief, Hulu designs, operates, tests, manufactures,
                                          16   uses, offers for sale, sells, and/or imports into the United States—including into the
                                          17   Central District of California—video streaming software and services that generate
                                          18   billions of dollars of revenue for Hulu each year.
                                          19                             JURISDICTION AND VENUE
                                          20           17.   This is an action for patent infringement under the Patent Laws of the
                                          21   United States, 35 U.S.C. § 1 et seq., over which this Court has subject matter
                                          22   jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).
                                          23           18.   This Court has both general and specific jurisdiction over Hulu
                                          24   because Hulu is headquartered and has committed acts within the Central District of
                                          25   California giving rise to this action and has established minimum contacts with this
                                          26
                                               2
                                          27       https://icis.corp.delaware.gov/Ecorp/EntitySearch/NameSearch.aspx.
                                               3
                                          28       https://www.bloomberg.com/profiles/companies/3276470Z:US-hulu-llc.

                                                                                        -5-
                                                                                                                       COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 6 of 85 Page ID #:6



                                           1   forum such that the exercise of jurisdiction over Hulu would not offend traditional
                                           2   notions of fair play and substantial justice. Defendant Hulu, directly and through
                                           3   subsidiaries and intermediaries (including distributors, retailers, franchisees and
                                           4   others), has committed and continues to commit acts of patent infringement in this
                                           5   District, by, among other things, making, using, testing, selling, licensing,
                                           6   importing, and/or offering for sale/license products and services that infringe the
                                           7   DivX Patents.
                                           8         19.     Venue is proper in this district and division under 28 U.S.C.
                                           9   §§ 1391(b)-(d) and 1400(b) because Hulu is headquartered and has committed acts
                                          10   of infringement in the Central District of California and has a regular and
R OBINS K APLAN LLP




                                          11   established physical place of business and employees in the Central District of
            A TTORNEYS A T L AW




                                          12   California.
                          L OS A NGELES




                                          13                              FACTUAL BACKGROUND
                                          14   I.    DivX
                                          15         20.     Established in 2000, DivX pioneered the delivery of high-quality
                                          16   digital video content to consumers over the internet. Among other things, DivX has
                                          17   invented technologies for video compression, transmission, playback, and security
                                          18   that enable distribution of high-quality video over the internet for playback on a
                                          19   wide variety of consumer devices.
                                          20         21.     DivX distributes consumer software implementing its technologies,
                                          21   and licenses its software to CE manufacturers. DivX has licensed and integrated its
                                          22   software into more than one billion consumer electronic devices. Consumers have
                                          23   downloaded DivX’s software more than one billion times. DivX continues to invest
                                          24   in research and development for internet video streaming innovations today.
                                          25         A.      DivX’s Origin
                                          26         22.     In 1999, Jérôme Rota, a compositing infographist and video engineer,
                                          27   wanted to compress digital video files in order to be able to share them over the
                                          28   internet.
                                                                                        -6-
                                                                                                                        COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 7 of 85 Page ID #:7



                                           1            23.   Frustrated with the restrictions and limitations of existing digital video
                                           2   technologies, Mr. Rota created code enabling the MPEG-4 (Moving Picture Experts
                                           3   Group Phase 4 Standard) video codec to be used in a more open way. Mr. Rota
                                           4   modified the MPEG-4 codec for use outside of Windows Media Player (.asf-
                                           5   restricted implementation), enabling it in .avi (audio video interleaved) formatted
                                           6   files.
                                           7            24.   Mr. Rota distributed this code for free online, using the moniker
                                           8   “DivX ;-)”—a play on the now-defunct Circuit City’s Digital Video Express DVD
                                           9   service. The DivX ;-) code proved popular and soon became synonymous with how
                                          10   to compress digital video content.
R OBINS K APLAN LLP




                                          11            25.   Around that same time, Jordan Greenhall, a former Mp3.com
            A TTORNEYS A T L AW




                                          12   executive, learned of the DivX ;-) code. He wanted to create a company around this
                          L OS A NGELES




                                          13   disruptive technology and be the first to market technology that enabled the
                                          14   efficient transfer and distribution of high-quality digital video content over the
                                          15   internet.
                                          16            26.   Mr. Greenhall contacted Mr. Rota in March 2000 and the two began to
                                          17   build a team of software engineers. Around September 2000, Mr. Greenhall and
                                          18   others co-founded DivXNetworks, Inc., the predecessor business of plaintiff DivX,
                                          19   LLC.
                                          20            27.   DivX’s initial goal was to build an internet video solution—or, perhaps
                                          21   more accurately, an internet video revolution. It identified two ways to achieve its
                                          22   early goal: (1) distribute software, including a video codec, to consumers to make it
                                          23   easier to use and share video with each other over the internet; and (2) create a
                                          24   system for video delivery over the internet from a server to multiple users, later
                                          25   called the DivX Open Video System (OVS). Thus, DivX set off to create a
                                          26   mechanism for encoding digital video content for easy distribution via the internet.
                                          27
                                          28
                                                                                          -7-
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 8 of 85 Page ID #:8



                                           1         B.      The DivX Software
                                           2         28.     DivX recognized that consumers wanted accessible, high-quality
                                           3   digital video content. To satisfy this demand, DivX created a new implementation
                                           4   of the MPEG-4 video standard. In 2001, after starting from scratch, DivX released
                                           5   the DivX Codec 4.0 to replace the earlier DivX ;-) code. A “codec” is a computer
                                           6   program for encoding—that is, compressing—and decoding digital video files.
                                           7   Over the next decade, DivX released numerous new versions of the DivX Codec
                                           8   (collectively, the “DivX Software”).
                                           9         29.     The DivX Software functioned like a master translator for digital video
                                          10   files, allowing for variations in codecs, containers, and playback across different
R OBINS K APLAN LLP




                                          11   file types on different devices. It allowed consumers to compress, decode, and play
            A TTORNEYS A T L AW




                                          12   back digital video using a standard program.
                          L OS A NGELES




                                          13         30.     DivX offered its DivX Software for free. At the same time, access to
                                          14   and use of digital video became more widespread as computing power increased.
                                          15   These factors led to widespread adoption of the DivX Software and a large base of
                                          16   DivX users.
                                          17         31.     The DivX Software, in its latest form, combines the DivX Codec,
                                          18   video player, and video converter into what is known as the DivX “Consumer
                                          19   Bundle.” DivX offers the Consumer Bundle for free to allow consumers to continue
                                          20   to enjoy high-quality video playback (via the DivX Player), to convert video (via
                                          21   the DivX Converter), and to cast media from a computer to a TV (via the DivX
                                          22   Media Server). DivX also sells a “DivX Pro” version of the DivX Software, which
                                          23   includes additional advanced features.
                                          24         C.      The DivX OVS
                                          25         32.     Around November 2000, Mr. Greenhall hired Eric Grab to lead a team
                                          26   of engineers focused on building an online video consumer service and application
                                          27   called the Open Video System (“OVS”) that would allow protected digital video
                                          28   content to travel over the internet.
                                                                                        -8-
                                                                                                                       COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 9 of 85 Page ID #:9



                                           1         33.    Mr. Grab is a named inventor on the ’673, ’920, and ’588 patents.
                                           2         34.    In 2001, DivX launched the DivX OVS, which could ingest, store,
                                           3   protect, transmit, and authenticate secure digital video content. Consumers could
                                           4   access content using DivX OVS, through the DivX Player.
                                           5         35.    The DivX OVS was one of the world’s first MPEG-4 full-screen
                                           6   internet video playback systems with state-of-the-art compression capabilities. It
                                           7   allowed the first DVD-like quality digital video content to securely travel over the
                                           8   internet.
                                           9         36.    The DivX OVS enabled companies possessing video content, such as
                                          10   studios—the content holders—to allow consumers to download and play back
R OBINS K APLAN LLP




                                          11   videos using the DivX OVS. DivX allowed content holders and distributors to build
            A TTORNEYS A T L AW




                                          12   internet video websites using DivX Software to support the backend system and
                          L OS A NGELES




                                          13   video playback.
                                          14         D.     Meeting Competing Needs: The DivX Internet Video Ecosystem
                                          15                and the DivX DRM
                                          16         37.    As the DivX Software and the DivX OVS gained popularity in the
                                          17   market, DivX’s continued growth depended on its ability to balance competing
                                          18   needs among (1) content holders, (2) CE manufacturers, and (3) consumers.
                                          19   Content holders demanded better security, CE manufacturers demanded better
                                          20   performance, and consumers demanded greater accessibility and improved user
                                          21   experience—in particular, the ability to watch video on devices other than personal
                                          22   computers, such as televisions (and later, smartphones and tablets).
                                          23         38.    Content holders (including studios) demanded additional content
                                          24   protection before agreeing to license the DivX OVS. To put the studios at ease,
                                          25   DivX invested substantial resources in developing state-of-the-art content
                                          26   protection technology. From 2000 to 2005, DivX met with many studios about
                                          27   content distribution, including Disney, Warner Bros., Sony, Universal, and
                                          28   Paramount Pictures.
                                                                                       -9-
                                                                                                                      COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 10 of 85 Page ID #:10



                                             1         39.    DivX created a system, with input from the studios and CE
                                             2   manufacturers, that met the studios’ needs for security and solved the problems
                                             3   associated with internet delivery of secure studio content to CE devices and
                                             4   personal computers (PCs). The DivX DRM technology evolved to solve these
                                             5   problems. The DivX DRM established an elegant system that allowed each content
                                             6   holder to authorize playback of its content on multiple manufacturers’ devices.
                                             7         40.    DivX’s role in operating the DRM allowed DivX to focus on quality,
                                             8   standardization, and optimization.
                                             9         41.    Leading content distributors responded to DivX’s technology.
                                           10    Throughout the mid-2000s, DivX was approached by several companies to discuss
R OBINS K APLAN LLP




                                           11    using DivX’s technology to power online video content delivery platforms. Those
            A TTORNEYS A T L AW




                                           12    companies included Blockbuster, Netflix, Amazon, and others.
                          L OS A NGELES




                                           13          E.     DivX’s Stage6 Platform
                                           14          42.    In 2006, DivX launched Stage6, an internet streaming platform and
                                           15    HTTP-based website for high-resolution user-generated and professional video. The
                                           16    platform incorporated DivX’s proprietary technologies. This type of platform went
                                           17    on to become the core of adaptive bitrate streaming (ABS) systems.
                                           18          43.    Stage6 provided internet video users with a higher-resolution
                                           19    alternative to platforms like YouTube. Upon information and belief, at that time
                                           20    Stage6 was the only platform supporting high-resolution video. It allowed users to
                                           21    upload, share, and view high-resolution videos with DivX’s Software. Stage6
                                           22    allowed for uploading of much larger video files than platforms like YouTube;
                                           23    therefore, users could upload and share much larger video files. DivX made
                                           24    significant investments in bandwidth to facilitate this user experience.
                                           25          44.    Even in 2007, Stage6 supported streaming of 720p and 1080p high-
                                           26    definition video. The quality of the high-resolution video playback on Stage6
                                           27
                                           28
                                                                                         - 10 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 11 of 85 Page ID #:11



                                             1   surprised reviewers, with one commenting “DivX has clearly got something right
                                             2   with web playback of higher-resolution video!”4
                                             3           45.   Stage6 enjoyed rapid user traffic growth, and by January 2008, it had
                                             4   over 10,000,000 monthly views. However, increased traffic resulted in increased
                                             5   bandwidth costs to DivX; DivX shut down Stage6 in February 2008 to focus its
                                             6   human resources and capital on the core DivX businesses.
                                             7           F.    DivX’s CE Software & Certification Program
                                             8           46.   Beginning around 2002, CE manufacturers began receiving requests
                                             9   from consumers to implement functionality to enable playback of DivX video files.
                                           10            47.   CE manufacturers reached out to DivX to discuss OVS technology
R OBINS K APLAN LLP




                                           11    implementation in CE devices.
            A TTORNEYS A T L AW




                                           12            48.   To meet CE manufacturers’ needs—driven by consumer demand—
                          L OS A NGELES




                                           13    DivX created a CE software development kit (“SDK”) that would allow DVD
                                           14    players and other media players to play DivX files (on CD, DVD, USB, or
                                           15    network) while incorporating a secure DRM protocol.
                                           16            49.   DivX began testing CE devices to determine whether they could
                                           17    successfully use the DivX SDK to play DivX files. This testing matured into the
                                           18    DivX Certification Program. DivX developed Certification Test Kits (“CTKs”) for
                                           19    CE manufacturers to certify their licensed devices.
                                           20            50.   DivX Certification was valuable to CE manufacturers, who could use
                                           21    the certification to demonstrate to consumers that their devices could play DivX
                                           22    files as well as a broad range of other video files. DivX also ensured that its video
                                           23    files would play on a wide range of devices by requiring its CE SDK licensees, also
                                           24    known as DivX Partners, to certify their devices using the CTKs.
                                           25
                                           26
                                           27
                                                 4
                                           28        DivX Stage6 (beta)—the high-def rival to YouTube, Hexus.net, May 1, 2007.

                                                                                         - 11 -
                                                                                                                         COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 12 of 85 Page ID #:12



                                             1             51.    DivX licensed its technology in the DivX SDKs through various DivX
                                             2   Profiles, including DivX Home Theater, DivX HD, DivX Plus HD, DivX HEVC
                                             3   Ultra HD, DivX Plus Streaming, DivX Mobile, and DivX Mobile Theater.
                                             4             52.    DivX has integrated its technology into more than one billion
                                             5   consumer electronic devices via the DivX SDKs.
                                             6             53.    To this day, DivX has numerous CE licensees for its SDKs and CTKs,
                                             7   including leading digital television, smartphone, in-car video device, DVD / Blu-
                                             8   ray disc, integrated circuit (IC), and original equipment manufacturers. DivX
                                             9   continues to invest in research and development to innovate in the area of video
                                           10    technology.
R OBINS K APLAN LLP




                                           11              54.    The DivX innovations relating to compression, playback, trick play,
            A TTORNEYS A T L AW




                                           12    fast start, security, high quality, and easy access made video delivery to consumer
                          L OS A NGELES




                                           13    electronics devices over the internet possible and is the foundation of streaming
                                           14    technology today.
                                           15              G.     Industry Interest in DivX’s Technologies
                                           16              55.    DivX’s internet video technologies attracted the interest of many
                                           17    companies interested in launching video streaming services.
                                           18    II.       Hulu
                                           19              56.    Today, Hulu claims to be “the leading premium streaming service
                                           20    offering live and on-demand TV and movies, with and without commercials, both
                                           21    in and outside the home.” 5 It further claims to be the only “service that gives
                                           22    viewers instant access to current shows from every major U.S. broadcast network;
                                           23    libraries of hit TV series and films; and acclaimed Hulu Originals.” 6 Hulu
                                           24    “aggregates acquired television and film entertainment content and original content
                                           25
                                           26
                                                 5
                                           27        https://www.hulu.com/press/about/.
                                                 6
                                           28        Id.

                                                                                            - 12 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 13 of 85 Page ID #:13



                                             1   produced by Hulu and distributes it digitally to internet-connected devices.”7 In
                                             2   May 2017, Hulu launched an OTT service, which offers live streams of broadcast
                                             3   and cable channels, including the major broadcast networks.8
                                             4              57.   Hulu launched in 2008 by NBC Universal, Fox Broadcasting
                                             5   Company, and 20th Century Fox.
                                             6              58.   Hulu strives to deliver an ecosystem that is easy to use and supports
                                             7   many devices. 9 For example, Hulu touts its ability to permit members to “watch
                                             8   thousands of shows and movies anytime, anywhere.” 10 Further, “[a]s a Hulu
                                             9   subscriber, you’ll be able to stream your favorite content from the comfort of your
                                           10    very own couch to the confines of public transportation using any one of our
R OBINS K APLAN LLP




                                           11    supported devices.”11 Hulu streaming software allows users to instantly watch
            A TTORNEYS A T L AW




                                           12    content from Hulu through any internet-connected device that offers the Hulu app,
                          L OS A NGELES




                                           13    such as smart TVs, game consoles, streaming media players, smartphones, and
                                           14    tablets.12
                                           15               59.   The Hulu streaming ecosystem includes numerous playback devices
                                           16    and operating systems. 13
                                           17
                                           18
                                                 7
                                           19     The Walt Disney Company, Inc. 2017 10-K, available at
                                                 https://www.sec.gov/Archives/edgar/data/1001039/000100103917000198/fy2017_
                                           20    q4x10k.htm.
                                           21    8
                                                     Id.
                                           22    9
                                                  https://medium.com/hulu-tech-blog/building-the-hulu-experience-in-the-living-
                                           23    room-10eabf5391d6.
                                                 10
                                                  https://www.hulu.com/welcome?orig_referrer=https%3A%2F%2Fwww.google.
                                           24
                                                 %20com%2F.
                                           25    11
                                                      https://help.hulu.com/en-us/supported-devices.
                                           26    12
                                                      Id.
                                           27    13
                                                   Id.; https://medium.com/hulu-tech-blog/introducing-the-hulu-technical-
                                           28    landscape-93f4c136c568.

                                                                                            - 13 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 14 of 85 Page ID #:14



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                           10
R OBINS K APLAN LLP




                                           11
            A TTORNEYS A T L AW




                                           12
                          L OS A NGELES




                                           13             60.   Hulu employs storage, transcoding, and distribution techniques to

                                           14    optimize delivery of content at maximum quality and speed.14

                                           15             61.   Hulu further claims that it provides efficient compression for high-

                                           16    quality video and continuous streaming. For example, Hulu’s “Live TV offering

                                           17    needs to deliver video to a variety of devices, which means the service needs to

                                           18    produce both Dynamic Adaptive Streaming over HTTP (MPEG-DASH) and

                                           19    Apple’s HTTP Live Streaming (HLS) media formats. At a high level, our system

                                           20    must ingest contribution streams from vendors, remux and repackage the video

                                           21    segments, and publish them to the CDN origin. In addition to the video workflow,

                                           22    the service needs to be capable of processing ad and program markers from the

                                           23    ingested stream to present live assets as programs (not simply as channels) with

                                           24    accurate start and end times as well as identify sections of the program that are

                                           25    ads.” 15

                                           26    14
                                                   https://medium.com/hulu-tech-blog/the-challenges-of-live-linear-video-ingest-
                                           27    part-one-live-versus-on-demand-system-requirements-89238f3af4f6.
                                           28    15
                                                      https://medium.com/hulu-tech-blog/the-challenges-of-live-linear-video-ingest-
                                                                                          - 14 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 15 of 85 Page ID #:15



                                             1         62.    In addition, Hulu provides that an advantage of its technology is
                                             2   adaptive bitrate streaming. It claims that it can be streamed at a variety of different
                                             3   quality levels, which will adjust automatically depending on the user’s internet
                                             4   speed, ensuring the best quality possible for streaming. 16
                                             5         63.    Hulu also relies on DRM software for authorizing the playback of
                                             6   copyrighted material. In particular, Hulu states that “content protection is critical
                                             7   for both MPEG-DASH and HLS formats. Our live ingest service needs to encrypt
                                             8   media segments with AES-128 based on MPEG Common Encryption (CENC)
                                             9   specification, package them in fMP4 and MPEG-TS file formats, and apply
                                           10    commercial DRM across all streaming formats.” 17
R OBINS K APLAN LLP




                                           11                                   THE DIVX PATENTS
            A TTORNEYS A T L AW




                                           12          64.    DivX solely owns all rights, titles, and interests in and to the DivX
                          L OS A NGELES




                                           13    Patents, each described below.
                                           14    I.    The ’673 Patent
                                           15          65.    The ’673 patent, entitled “Method and System for Securing
                                           16    Compressed Digital Video,” was duly and legally issued on November 13, 2007,
                                           17    from a patent application filed July 8, 2003, with Eric W. Grab and Adam H. Li as
                                           18    the named inventors. The ’673 patent claims priority to U.S. Provisional
                                           19    Application No. 60/420,500, filed on October 23, 2002.
                                           20          66.    The inventions recited in the ’673 patent enable Hulu to stream video
                                           21    to a diverse array of consumer devices while protecting the video content with
                                           22
                                           23    part-one-live-versus-on-demand-system-requirements-89238f3af4f6.
                                           24    16
                                                   https://help.hulu.com/en-us/video-quality;
                                           25    https://www.digitaltrends.com/movies/how-does-hulu-work/;
                                                 https://medium.com/hulu-tech-blog/the-challenges-of-live-linear-video-ingest-part-
                                           26    one-live-versus-on-demand-system-requirements-89238f3af4f6.
                                           27    17
                                                   https://medium.com/hulu-tech-blog/the-challenges-of-live-linear-video-ingest-
                                           28    part-one-live-versus-on-demand-system-requirements-89238f3af4f6.

                                                                                          - 15 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 16 of 85 Page ID #:16



                                             1   secure encryption and decryption, allowing Hulu to both offer its service on a
                                             2   diverse device ecosystem and provide high-quality video content. Specifically, the
                                             3   ’673 patent is directed to a partial frame encryption architecture that enables
                                             4   improved, more efficient streaming of encrypted video to any device, providing
                                             5   secure decryption without decoding.
                                             6         67.    The ’673 patent addresses a technical problem. Digital video files can
                                             7   be very large and therefore difficult to transmit over networks. Compressing those
                                             8   files “reduce[s] the bandwidth required to transmit digital video.” See, e.g., ’673
                                             9   patent, 1:46-49. But there is a tradeoff—modern compression and decompression
                                           10    techniques require a significant amount of processing power. See, e.g., id. at 1:63-
R OBINS K APLAN LLP




                                           11    2:9. Video files must also be secure to protect the content, which requires
            A TTORNEYS A T L AW




                                           12    encrypting and decrypting the files—further increasing the processing power
                          L OS A NGELES




                                           13    needed to play back video and increasing the cost and complexity of the playback
                                           14    device. The ’673 patent explains that a need existed for providing adequate security
                                           15    while also limiting the resources consumed during video decryption. See, e.g., id. at
                                           16    3:39-50.
                                           17          68.    The ’673 patent claims specific ways to solve this problem with secure
                                           18    compressed digital video content that requires less processing power to decrypt—
                                           19    specifically, selective partial frame encryption. The ’673 patent describes creating a
                                           20    set of encrypted frames “by encrypting selected parts of selected frames of the
                                           21    sequence of frames in accordance with a frame encryption function” and generating
                                           22    “frame decryption information necessary to decrypt the set of encrypted frames.”
                                           23    See, e.g., id. at 3:59-63; see also 3:66-4:2; 5:25-32.
                                           24          69.    In particular, claim 1 of the ’673 patent recites generating, storing, and
                                           25    using a frame encryption key and generating frame decryption information to
                                           26    produce a protected stream of compressed video content. ’673 patent, claim 1.
                                           27    Claim 1 recites a novel solution of synchronizing decryption information with
                                           28    encrypted frames for frame-based encryption to provide secure digital video while
                                                                                          - 16 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 17 of 85 Page ID #:17



                                             1   reducing processing resources consumed during decryption in a manner that was
                                             2   not well-understood, routine, or conventional at the time of the ’673 patent. Id.
                                             3   II.   The ’651 Patent
                                             4         70.    The ’651 patent, entitled “Video Deblocking Filter,” was duly and
                                             5   legally issued on March 20, 2012, from a patent application filed May 26, 2010,
                                             6   with Cheng Huang as the named inventor. The ’651 patent claims priority to U.S.
                                             7   Provisional Application No. 60/611,513, filed on September 20, 2005.
                                             8         71.    The inventions recited in the ’651 patent allow Hulu’s users to stream
                                             9   high-resolution 4K content with smooth playback and without flaws in the video.
                                           10    Specifically, the ’651 patent is directed to a multidimensional adaptive deblocking
R OBINS K APLAN LLP




                                           11    filter that allows for more efficient compression, creating a higher-quality 4K
            A TTORNEYS A T L AW




                                           12    streaming video experience.
                          L OS A NGELES




                                           13          72.    The ’651 patent addresses a technical problem. Compressing digital
                                           14    video to make it smaller comes with the downside of potentially losing visual
                                           15    information and degrading the quality of playback. See, e.g., ’651 patent, 1:27-34.
                                           16    To overcome this problem, a “deblocking filter” can be used by the computing
                                           17    system when reconstructing compressed digital video to produce better image
                                           18    quality. See, e.g., id. at 1:29-34. However, multiple types of deblocking filters
                                           19    existed, and if the wrong one was applied by the computing system, the process
                                           20    could make the image quality worse, not better. See, e.g., id. at 1:48-49; 1:60-63;
                                           21    1:67-2:3. Selecting the appropriate filter to apply to a given video frame, therefore,
                                           22    is critical. Accordingly, a need existed for an improved method of accurately and
                                           23    efficiently selecting the appropriate deblocking filter to apply based on the digital
                                           24    video data itself.
                                           25          73.    The ’651 patent claims specific ways of solving this problem with
                                           26    improved methods of inspecting a boundary of a block of video data in a frame
                                           27    using a computing system and selecting the appropriate deblocking filter to apply to
                                           28    produce the best visual result based on that data. See, e.g., id. at 7:65-8:5; 8:38-43.
                                                                                          - 17 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 18 of 85 Page ID #:18



                                             1          74.   In particular, claim 1 of the ’651 patent recites identifying a block
                                             2   boundary, analyzing the boundary by inspecting pixels from multiple rows and
                                             3   multiple columns “that encompass pixels immediately adjacent to at least two sides
                                             4   of the block boundary and includes at least one pixel that is not immediately
                                             5   adjacent to the block boundary,” and selecting the appropriate filter. Id. at claim 1.
                                             6   Claim 1 recites a novel solution for more efficiently processing digital video data to
                                             7   improve the visual quality of the video in a manner that was not well-understood,
                                             8   routine, or conventional at the time of the ’651 patent.
                                             9   III.   The ’792 Patent
                                           10           75.   The ’792 patent, entitled “Multimedia Distribution System,” was duly
R OBINS K APLAN LLP




                                           11    and legally issued on June 25, 2013, from a patent application filed October 24,
            A TTORNEYS A T L AW




                                           12    2005, with Abou Ul Aala Ahsan, Steve R. Bramwell, and Brian T. Fudge as the
                          L OS A NGELES




                                           13    named inventors.
                                           14           76.   The inventions recited in the ’792 patent enable playback features that
                                           15    video streaming users expect, enjoy, and use to navigate digital video easily, and
                                           16    they improve the user experience by reducing delays in loading and playing a video
                                           17    when it is selected by the user. Specifically, the ’792 patent is directed to providing
                                           18    an abridged video index that improves the user playback experience by enabling
                                           19    chunk-based adaptive bitrate streaming, “trick play,” and “fast start” functionality.
                                           20           77.   The ’792 patent addresses a technical problem. Originally, multimedia,
                                           21    like video, was transmitted over the internet with a single index for all the content
                                           22    in the multimedia file. As internet multimedia became more sophisticated and
                                           23    complex, the size of this index and the computing resources needed to process it
                                           24    increased. The process of obtaining the index therefore was time- and resource-
                                           25    consuming and either delayed the start of video playback for the user or prevented
                                           26    the user from using desirable technical playback features like seeking, fast-forward,
                                           27    and rewind. Accordingly, a need existed for an improved multimedia file format
                                           28    and systems for generating, distributing, and decoding multimedia files with an
                                                                                         - 18 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 19 of 85 Page ID #:19



                                             1   improved index structure that can enable desirable playback features while reducing
                                             2   the computing resources, and associated delays, required to obtain and process the
                                             3   index.
                                             4            78.   The ’792 patent claims a solution to this problem with an improved,
                                             5   novel index structure that solves the technical problems and resource-intensive
                                             6   computing issues associated with complex video files. See, e.g., ’792 patent, 15:10-
                                             7   16:36; 48:21-49:42. This technical solution enables desired video playback features
                                             8   like starting video immediately and the ability to fast forward, rewind, and skip
                                             9   scenes. See, e.g., id. at 16:16-29; 48:21-37.
                                           10             79.   In particular, claim 9 of the ’792 patent recites an encoder for encoding
R OBINS K APLAN LLP




                                           11    a multimedia file that comprises a memory including “a full index” and a processor
            A TTORNEYS A T L AW




                                           12    configured to generate an “abridged index,” enabling trick play functionality and
                          L OS A NGELES




                                           13    improved playback within the video file. Id. at claim 9. Claim 9 recites a novel
                                           14    solution for more efficiently processing multimedia files to enable desirable
                                           15    playback features in a manner that was not well-understood, routine, or
                                           16    conventional at the time of the ’792 patent.
                                           17    IV.      The ’720 Patent
                                           18             80.   The ’720 patent, entitled “Systems and Methods for Automatically
                                           19    Generating Top Level Index Files,” was duly and legally issued on February 23,
                                           20    2016, from a patent application filed July 21, 2014, with Jason Braness, Evan
                                           21    Wallin, and Ederson Ferreira as the named inventors. The ’720 patent claims
                                           22    priority to U.S. Provisional Application No. 61/529,403, filed on August 31, 2011.
                                           23             81.   The inventions recited in the ’720 patent enable Hulu to offer adaptive
                                           24    bitrate streaming services that perform smoothly and without stalls when switching
                                           25    among video streams of different resolution during playback on a user’s device.
                                           26    Specifically, the ’720 patent is directed to a playback server system that
                                           27    automatically generates a top-level index file tailored to a particular playback
                                           28
                                                                                           - 19 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 20 of 85 Page ID #:20



                                             1   device that the playback device uses to request a streaming file, improving adaptive
                                             2   bitrate streaming.
                                             3         82.    The ’720 patent addresses a technical problem related to “adaptive
                                             4   bitrate streaming,” a popular digital video streaming method. “Adaptive bit rate
                                             5   streaming or adaptive streaming involves detecting the present streaming conditions
                                             6   . . . in real time and adjusting the quality of the streamed media accordingly.” See,
                                             7   e.g., ’720 patent, 1:30-45. Many different types of consumer devices can play back
                                             8   video delivered over the internet, including computers, mobile phones, Blu-ray
                                             9   players, television, and set-top boxes. See, e.g., id. at 9:1-8. All of these devices
                                           10    have different characteristics and technical capabilities for video playback. See,
R OBINS K APLAN LLP




                                           11    e.g., id. at 7:55-62; 11:46-66; 12:20-31. Adaptive bitrate streaming further increases
            A TTORNEYS A T L AW




                                           12    the complexity of digital video delivery by enabling the playback device to switch
                          L OS A NGELES




                                           13    among different quality streams based on changes in device conditions. See, e.g., id.
                                           14    at 1:30-45; 12:20-31. Each playback device needs a separate index file for each
                                           15    piece of video content that a user will watch using adaptive bitrate streaming. See,
                                           16    e.g., id. at 12:20-40. The computing resources needed to compile and maintain a
                                           17    separate index for each combination of content and device make such a system
                                           18    infeasible. Further, using the same index for devices with different characteristics
                                           19    would produce poor playback, including video stalls, on many devices.
                                           20    Accordingly, a need existed for an efficient system to automatically generate index
                                           21    files for different playback devices for adaptive bitrate streaming based on device
                                           22    characteristics in order to improve the performance of the computing devices
                                           23    playing back video.
                                           24          83.    The ’720 patent claims a solution to this problem with systems and
                                           25    methods for automatically generating a top-level index file for a particular playback
                                           26    device and particular video content for use in adaptive bitrate streaming. The ’720
                                           27    patent describes filtering the streams associated with requested content using
                                           28    criteria specific to the playback device, to generate a top-level index file. See, e.g.,
                                                                                          - 20 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 21 of 85 Page ID #:21



                                             1   id. at 2:24-28. The “top level index is a file that describes the location and content
                                             2   of container files containing streams of media (for example, audio, video, metadata,
                                             3   and subtitles) that can be utilized by the playback device to stream and playback
                                             4   content.” See, e.g., id. at 6:39-43. The playback server system filters the streams
                                             5   based on playback device capabilities, information associated with the user account,
                                             6   or other rules defined by the content owner. See, e.g., id. at 6:50-55. The playback
                                             7   server system then sends the top-level index file to the playback device for use in
                                             8   adaptive bitrate streaming for improved performance.
                                             9         84.    In particular, claim 1 of the ’720 patent recites a specific way to
                                           10    generate a top-level index file for adaptive bitrate streaming tailored to a specific
R OBINS K APLAN LLP




                                           11    playback device. Id. at claim 1. The playback server system generates the top-level
            A TTORNEYS A T L AW




                                           12    index file based on capabilities of the device, and sends the index to the playback
                          L OS A NGELES




                                           13    device, which can use the index “to determine which assets to request for playback
                                           14    on the device”—for more efficient adaptive bitrate streaming specific to the
                                           15    technical capabilities of a particular playback device. Claim 1 recites a novel
                                           16    solution for improving the performance of adaptive bitrate streaming in a manner
                                           17    that was not well-understood, routine, or conventional at the time of the ’720
                                           18    patent.
                                           19    V.    The ’515 Patent
                                           20          85.    The ’515 patent, entitled “Systems and Methods for Automatically
                                           21    Generating Top Level Index Files,” was duly and legally issued on June 12, 2018,
                                           22    from a patent application filed January 28, 2016, with Jason Braness, Evan Wallin,
                                           23    and Ederson Ferreira as the named inventors. The ’515 patent claims priority to
                                           24    U.S. Provisional Application No. 61/529,403, filed on August 31, 2011.
                                           25          86.    The inventions recited in the ’515 patent enable Hulu to offer adaptive
                                           26    bitrate streaming services that perform smoothly and without stalls when switching
                                           27    among video streams of different resolution during playback on a user’s device.
                                           28    Specifically, the ’515 patent is directed to a playback server system that
                                                                                          - 21 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 22 of 85 Page ID #:22



                                             1   automatically generates a top-level index file tailored to a particular playback
                                             2   device that the playback device uses to request a streaming file, improving adaptive
                                             3   bitrate streaming.
                                             4           87.   The ’515 patent shares a specification with the ’720 patent and thus
                                             5   addresses the corresponding technical problem related to adaptive bitrate streaming
                                             6   for a diverse device ecosystem with many different kinds of devices and
                                             7   corresponding technical capabilities. See, e.g., ’515 patent, 1:30-45; 8:2-9; 9:17-23;
                                             8   11:65-12:16; 12:40-60; see also supra ¶ 80.
                                             9           88.   The ’515 patent claims a solution to the problem with systems and
                                           10    methods for automatically generating a top-level index file for a particular playback
R OBINS K APLAN LLP




                                           11    device for use in adaptive bitrate streaming, based on the device’s specific
            A TTORNEYS A T L AW




                                           12    attributes, including the type of device. See, e.g., id. at 11:40-46; see also supra
                          L OS A NGELES




                                           13    ¶ 96.
                                           14            89.   In particular, claim 1 of the ’515 patent recites a specific way to
                                           15    generate a top-level index file for adaptive bitrate streaming tailored to a specific
                                           16    playback device. Id. at claim 1. The playback server system generates the top-level
                                           17    index file based on the type of the device and software version loaded on the
                                           18    device, and sends the index to the playback device—for more efficient adaptive
                                           19    bitrate streaming specific to the technical capabilities of a particular playback
                                           20    device. Claim 1 recites a novel solution for improving the performance of adaptive
                                           21    bitrate streaming in a manner that was not well-understood, routine, or conventional
                                           22    at the time of the ’515 patent.
                                           23    VI.     The ’486 Patent
                                           24            90.   The ’486 patent, entitled “Elementary Bitstream Cryptographic
                                           25    Material Transport Systems and Methods,” was duly and legally issued on February
                                           26    19, 2019, from a patent application filed June 6, 2017, with Francis Yee-Dug Chan,
                                           27    Kourosh Soroushian, and Andrew Jeffrey Wood as the named inventors. The ’486
                                           28
                                                                                          - 22 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 23 of 85 Page ID #:23



                                             1   patent claims priority to U.S. Provisional Application No. 61/266,982, filed on
                                             2   December 4, 2009.
                                             3            91.   The inventions recited in the ’486 patent enable Hulu to improve the
                                             4   security of its video streaming system, allowing it to obtain high-quality content
                                             5   from content providers and to trust in the security of its own, home-grown content.
                                             6   Specifically, the ’486 patent is directed to a content security architecture that
                                             7   deciphers frame keys within a secure video decoder, efficiently enhancing content
                                             8   security.
                                             9            92.   The ’486 patent addresses a technical problem. It explains that content
                                           10    providers need to make sure that only authorized users can access and play back
R OBINS K APLAN LLP




                                           11    digital content. See, e.g., ’486 patent, 1:31-35. This is a particular problem when the
            A TTORNEYS A T L AW




                                           12    content is transmitted over connections that are not secure and can be intercepted.
                          L OS A NGELES




                                           13    See, e.g., id. at 1:53-59. Accordingly, a need existed to improve the distribution of
                                           14    digital content to enhance security of content that may be transmitted over an
                                           15    unsecured connection, while enabling efficient access to the content for the correct
                                           16    users.
                                           17             93.   The ’486 patent claims a solution to this problem with specific ways to
                                           18    transmit “encrypted multimedia content over an unsecured connection” to improve
                                           19    security and enable efficient distribution and playback of multimedia content. See,
                                           20    e.g., id. at 1:28-29. The ’486 inventions “do not secure the transmission but rather
                                           21    secure the data being transmitted via the unsecured connection.” See, e.g., id. at
                                           22    5:29-40. The inventions accomplish this by ciphering decryption key information in
                                           23    the multimedia data, and not deciphering those keys to decrypt the multimedia until
                                           24    the data is at the decoder and no longer being transmitted. See, e.g., id.; see also
                                           25    6:53-7:5. As a result, “by allowing the decryption to occur on the decoder the
                                           26    bitstream is protected even if the connection is compromised and an unauthorized
                                           27    component or process intercepts the bitstream.” See, e.g., id. at 5:37-40.
                                           28
                                                                                          - 23 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 24 of 85 Page ID #:24



                                             1         94.    In particular, claim 1 of the ’486 patent recites “deciphering a frame
                                             2   key” for a partially encrypted video frame on the playback device, and “decrypting
                                             3   the encrypted portion of each partially encrypted frame based upon the frame key.”
                                             4   Id. at claim 1. That is, the keys necessary to decrypt the video are protected until
                                             5   they are deciphered on the device. The invention recited in claim 1 solves the
                                             6   problem of enhancing multimedia content security by deciphering frame keys
                                             7   within a secure video decoder in a manner that was not well-understood, routine, or
                                             8   conventional at the time of the ’486 patent.
                                             9   VII. The ’588 Patent
                                           10          95.    The ’588 patent, entitled “Playback Devices and Methods for Playing
R OBINS K APLAN LLP




                                           11    Back Alternative Streams of Content Protected Using a Common Set of
            A TTORNEYS A T L AW




                                           12    Cryptographic Keys,” was duly and legally issued on March 5, 2019, from a patent
                          L OS A NGELES




                                           13    application filed September 19, 2018, with Michael George Kiefer, Eric William
                                           14    Grab, and Jason Braness as the named inventors. The ’588 patent claims priority to
                                           15    U.S. Provisional Application No. 61/530,305, filed on September 1, 2011.
                                           16          96.    The inventions recited in the ’588 patent enable Hulu to offer its users
                                           17    an improved experience for adaptive bitrate streaming while maintaining the
                                           18    content security that it and other content providers require to make video content
                                           19    available over the internet. Specifically, the ’588 patent is directed to a DRM
                                           20    architecture that uses common frame encryption keys to encode alternate video
                                           21    streams, reducing playback stalls and improving performance during adaptive
                                           22    bitrate streaming.
                                           23          97.    The ’588 patent addresses a technical problem. “In many instances,
                                           24    content is divided into multiple streams,” and “some streams can be encoded as
                                           25    alternative streams that are suitable for different network connection bandwidths.”
                                           26    See, e.g., ’588 patent, 1:45-58. In adaptive bitrate streaming, “the source media is
                                           27    encoded at multiple bitrates and the playback device or client switches between
                                           28    streaming the different encodings depending on available resources.” See, e.g., id.
                                                                                         - 24 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 25 of 85 Page ID #:25



                                             1   at 1:59-67. Prior to the ’588 invention, each stream used different cryptographic
                                             2   information for authorizing secure playback. See, e.g., id. at 8:37-61; 9:65-10:31.
                                             3   Storing and processing cryptographic information for each stream requires more
                                             4   computing resources and increases the cost and complexity of the playback device,
                                             5   and it can also result in stalls and delays when switching among video streams with
                                             6   different bitrates. See, e.g., id. Accordingly, a need existed for a more efficient and
                                             7   high-performance DRM implementation for adaptive bitrate streaming that would
                                             8   reduce the computer memory consumed by cryptographic information and reduce
                                             9   the time and computing resources consumed by playback devices when switching
                                           10    among video streams having different bitrates.
R OBINS K APLAN LLP




                                           11          98.    The ’588 patent claims a solution to this problem with specific ways to
            A TTORNEYS A T L AW




                                           12    reduce the computer memory and other resources consumed by cryptographic
                          L OS A NGELES




                                           13    information during adaptive bitrate streaming. With the ’588 invention, “each of the
                                           14    alternative streams of protected content are encrypted using common cryptographic
                                           15    information.” See, e.g., id. at Abstract; see also id. at 2:66-3:30; 8:37-61; 9:65-
                                           16    10:31. The ’588 invention allows an adaptive bitrate streaming system to switch
                                           17    among video streams having different bitrates more efficiently, consuming fewer
                                           18    computing resources and avoiding interruptions in video playback, improving the
                                           19    performance of the computing system.
                                           20          99.    In particular, claim 1 of the ’588 patent recites a “top level index file
                                           21    identifying a plurality of alternative streams of protected video,” “wherein each of
                                           22    the alternative streams of protected video includes partially encrypted video frames
                                           23    that are encrypted using a set of common keys comprising at least one key.” Id. at
                                           24    claim 1. Claim 1 solves the problem of inefficient and low-performance video
                                           25    playback caused by the use of different cryptographic information for each video
                                           26    stream in an adaptive bitrate streaming service in a manner that was not well-
                                           27    understood, routine, or conventional at the time of the ’588 patent.
                                           28
                                                                                          - 25 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 26 of 85 Page ID #:26



                                             1                            HULU’S INTERNAL TESTING
                                             2           100. Upon information and belief, Hulu tests its software application and
                                             3   video streaming service on CE devices to confirm that the application and service
                                             4   work properly before releasing them to users.
                                             5           101. Upon information and belief, device testing is important to Hulu’s
                                             6   success. Device testing allows Hulu to ensure that its application and service
                                             7   operate seamlessly on Hulu-compatible devices—a large ecosystem. Hulu’s testing
                                             8   further ensures that iterative versions, updates, and subsequent releases of the
                                             9   application and service remain compatible and operable with consumer devices.
                                           10            102. Hulu advertises its Quality Assurance Engineer position to include
R OBINS K APLAN LLP




                                           11    responsibilities such as “design[ing] test plans and creat[ing] test cases for exciting
            A TTORNEYS A T L AW




                                           12    new features being introduced.”18
                          L OS A NGELES




                                           13            103. Upon information and belief, Hulu directly infringes the DivX Patents
                                           14    during Hulu’s internal testing of its application and video streaming service on
                                           15    consumer devices.
                                           16            104. Upon information and belief, Hulu’s internal testing enables Hulu to
                                           17    deliver its application and service in the United States and worldwide.
                                           18            105. Protecting content has become more important for studios in today’s
                                           19    high-resolution world.19 Upon information and belief, Hulu tests the DRM
                                           20    technologies that it employs to protect the security of the video content that it
                                           21    licenses from third parties, including studios, and that it produces itself. Upon
                                           22    information and belief, Hulu’s internal testing of the DRM technologies it employs,
                                           23    therefore, enables Hulu to obtain video content from third parties and to invest in its
                                           24
                                           25
                                           26    18
                                                   https://lensa.com/quality-assurance-engineer-android-
                                           27    jobs/seattle/jd/43262aac704de51d7a888b3fe0e43468.
                                                 19
                                           28         https://www.streamingmedia.com/Articles/ReadArticle.aspx?ArticleID=127701.

                                                                                          - 26 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 27 of 85 Page ID #:27



                                             1   own production of original content, which leads to increased adoption of Hulu’s
                                             2   service by paying members in the United States and worldwide.
                                             3                         HULU’S INDIRECT INFRINGEMENT
                                             4           106. Hulu has indirectly infringed and continues to indirectly infringe at
                                             5   least the ’673 patent, the ’651 patent, the ’792 patent, the ’515 patent, the ’486
                                             6   patent, and the ’588 patent (collectively, the “Indirectly Infringed DivX Patents”)
                                             7   by inducing third parties to directly infringe those patents.
                                             8           107. Hulu has induced, and continues to induce, direct infringement of the
                                             9   Indirectly Infringed DivX Patents by customers, importers, sellers, resellers, and/or
                                           10    end users of infringing playback devices enabled with the Hulu application and
R OBINS K APLAN LLP




                                           11    service.
            A TTORNEYS A T L AW




                                           12    I.      Hulu’s Knowledge of the DivX Patents
                          L OS A NGELES




                                           13            108. At the very latest, Hulu had actual knowledge of the DivX Patents and
                                           14    of its infringement as of the date of this Complaint.
                                           15    II.     Hulu’s Knowledge of Third-Party Actions Infringing DivX’s Patents
                                           16            109. Hulu is a known market leader and one of the dominant players in
                                           17    internet digital video streaming.
                                           18            110. Hulu possesses the technical expertise required to understand the scope
                                           19    of the inventions claimed in the DivX Patents.
                                           20            111. Hulu knows that it provides and markets an application, through its
                                           21    website,20 the Apple App Store, 21 and the Google Play Store,22 for use on playback
                                           22    devices that causes the playback devices and their users, importers, sellers,
                                           23    resellers, and customers to directly infringe Indirectly Infringed DivX Patents,
                                           24    when used as intended with Hulu’s internet video streaming service. Indeed, as
                                           25
                                                 20
                                           26         https://www.hulu.com/press/hulu-app-now-available-for-windows-10/.
                                                 21
                                           27         https://itunes.apple.com/us/app/hulu-watch-tv-shows-movies/id376510438.
                                                 22
                                           28         https://play.google.com/store/apps/details?id=com.hulu.plus&hl=en_US.

                                                                                          - 27 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 28 of 85 Page ID #:28



                                             1   discussed, Hulu broadcasts that its “[a]s a Hulu subscriber, you’ll be able to stream
                                             2   your favorite content from the comfort of your very own couch to the confines of
                                             3   public transportation using any one of our supported devices.” 23
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                           10
R OBINS K APLAN LLP




                                           11
            A TTORNEYS A T L AW




                                           12
                          L OS A NGELES




                                           13
                                           14
                                           15
                                           16
                                           17
                                           18
                                                          112. Hulu actively encourages the installation and use of its application and
                                           19
                                                 service on consumer devices. Hulu has successfully pursued agreements with
                                           20
                                                 telecommunication network providers such as Sprint and AT&T to make Hulu’s
                                           21
                                                 service available through consumer devices. 24 Hulu provides directions to
                                           22
                                                 consumers on how to download and install its application and service on different
                                           23
                                           24
                                           25
                                                 23
                                                      https://help.hulu.com/en-us/supported-devices.
                                           26    24
                                                   https://www.sprint.com/en/support/solutions/services/hulu.html;
                                           27    https://about.att.com/story/att_to_offer_hulu_subscription_streaming_service_to_cu
                                           28    stomers.html.

                                                                                          - 28 -
                                                                                                                         COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 29 of 85 Page ID #:29



                                             1   consumer devices.25
                                             2           113. Hulu knows that its application is enabled in infringing playback
                                             3   devices used by over 25 million subscribers. 26
                                             4           114. Hulu knows that third parties—including playback device users,
                                             5   importers, sellers, resellers, and customers—make, use, offer to sell, sell, and/or
                                             6   import into the United States playback devices and other products that incorporate
                                             7   and enable the Hulu application. Indeed, Hulu encourages use of its application on
                                             8   “your favorite devices.” 27
                                             9           115. Hulu knows that a number of devices come with the app “pre-
                                           10    installed.” 28 Hulu announces when it rolls out user interfaces for CE devices. For
R OBINS K APLAN LLP




                                           11    example, it announced when it “roll[ed] out the updated UI [user interface] and
            A TTORNEYS A T L AW




                                           12    access to Hulu with Live TV to even more devices across platforms including LG,
                          L OS A NGELES




                                           13    Samsung and Roku.” 29 And it announced when it rolled out its application for
                                           14    PlayStation3 & PlayStation4.30
                                           15            116. Upon information and belief, Hulu has designed its application such
                                           16    that, when third party CE playback devices incorporate and/or enable the Hulu
                                           17    application and such third party devices with the Hulu application are used as
                                           18    intended, the third-party products with the application directly infringe one or more
                                           19    claims of the Indirectly Infringed DivX Patents when made, used, offered for sale,
                                           20
                                           21
                                                 25
                                           22         https://help.hulu.com/s/all-devices?language=en_US.
                                                 26
                                           23      https://www.pcmag.com/article/348989/netflix-vs-hulu-streaming-service-
                                                 showdown.
                                           24    27
                                                      https://www.hulu.com/welcome.
                                           25    28
                                                   https://help.hulu.com/en-us/download-hulu (“The Hulu app may come pre-
                                           26    installed . . . .”).
                                                 29
                                           27         https://www.hulu.com/press/hulu-update/lg-samsung-roku/.
                                                 30
                                           28         https://www.hulu.com/press/hulu-update/playstation-new-hulu/.

                                                                                         - 29 -
                                                                                                                         COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 30 of 85 Page ID #:30



                                             1   or sold in the United States, or when imported into the United States, as set forth in
                                             2   exemplary detail in the Counts herein.
                                             3            117. At least as of the date of this Complaint, and based on its knowledge of
                                             4   the scope of the DivX Patents, its application, and products enabling that
                                             5   application, Hulu knows that third party sellers, resellers, importers, customer end-
                                             6   users, and other third parties have directly infringed and continue to directly
                                             7   infringe at least one claim of each of the Indirectly Infringed DivX Patents, as set
                                             8   forth in exemplary detail in the Counts herein.
                                             9   III.     Hulu’s Specific Intent to Cause Third-Party Actions Infringing DivX’s
                                           10             Patents
R OBINS K APLAN LLP




                                           11             118. Upon information and belief, Hulu has designed, marketed, and sold
            A TTORNEYS A T L AW




                                           12    its application and service to third parties with knowledge and the specific intent to
                          L OS A NGELES




                                           13    cause the third parties to make, use, offer to sell, or sell in the United States, and/or
                                           14    import into the United States products incorporating and enabling the Hulu
                                           15    application and service.
                                           16             119. Upon information and belief, Hulu actively encourages its customers
                                           17    and end users to directly infringe the Indirectly Infringed DivX Patents by
                                           18    encouraging them to use the Hulu application as intended on various playback
                                           19    devices.
                                           20             120. Hulu specifically encourages its customers to download its application
                                           21    onto a number of CE devices and provides detailed instructions for its users to
                                           22    download the app to particular CE devices.31
                                           23             121. Hulu offers “mobile onboarding” image instructions, shown here. 32
                                           24
                                           25
                                           26
                                                 31
                                           27         https://help.hulu.com/en-us/download-hulu.
                                                 32
                                           28         https://www.hulu.com/press/products-assets/.

                                                                                          - 30 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 31 of 85 Page ID #:31



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                                       122. Upon information and belief, at least as of the date of this Complaint,
                                           10
                                                 Hulu intends and continues to intend to induce patent infringement by these third
R OBINS K APLAN LLP




                                           11
            A TTORNEYS A T L AW




                                                 parties, has actual knowledge that the inducing acts would cause infringement, or is
                                           12
                          L OS A NGELES




                                                 willfully blind to the possibility that its inducing acts would cause infringement.
                                           13
                                                       123. Upon information and belief, Hulu indirectly infringes one or more
                                           14
                                                 claims of the Indirectly Infringed DivX Patents by inducing numerous third-parties
                                           15
                                                 to make, have made, use, sell, offer to sell, and/or import into the United States
                                           16
                                                 playback devices with the Hulu application installed and/or enabled.
                                           17
                                                         COUNT I: INFRINGEMENT OF U.S. PATENT NO. 7,295,673
                                           18
                                                       124. The allegations of paragraphs 1-123 of this Complaint are incorporated
                                           19
                                                 by reference as though fully set forth herein.
                                           20
                                                       125. Pursuant to 35 U.S.C. § 282, the ’673 patent is presumed valid.
                                           21
                                                       126. Upon information and belief, Hulu directly infringes the ’673 patent by
                                           22
                                                 making, using, offering to sell, selling, and/or importing into the United States its
                                           23
                                                 Hulu service, which provides a method and system for securing compressed digital
                                           24
                                                 video (collectively, the “Accused ’673 Infringing Products”).
                                           25
                                                       127. Upon information and belief, the Accused ’673 Infringing Products
                                           26
                                                 directly infringe at least claim 1 of the ’673 patent at least in the exemplary manner
                                           27
                                                 described in paragraphs 128-134 below.
                                           28
                                                                                         - 31 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 32 of 85 Page ID #:32



                                             1            128. Hulu provides a “method for producing a protected stream of
                                             2   compressed video content,” namely, Hulu encoding, encrypting, and packaging
                                             3   videos in, for example, the Apple HTTP Live Streaming (HLS) format for
                                             4   streaming.
                                             5            129. Hulu “receiv[es] an input stream of compressed video content
                                             6   containing a sequence of frames.” As shown below, Hulu encodes videos via, for
                                             7   example, at least Apple HLS recommendations, which become an input stream of
                                             8   compressed video content containing a sequence of frames.33
                                             9
                                           10
R OBINS K APLAN LLP




                                           11
            A TTORNEYS A T L AW




                                           12
                          L OS A NGELES




                                           13
                                           14
                                           15
                                           16
                                           17
                                           18
                                           19             130. Hulu “generat[es] a frame encryption key and stor[es] the encryption
                                           20    key in a key table” by creating a frame encryption key and storing it in a key table
                                           21    comprising multiple keys during sample encryption of the video in accordance with
                                           22    Apple’s HLS and Fairplay DRM specifications. 34
                                           23             131. Hulu “creat[es] a set of encrypted frames by encrypting at least
                                           24    selected portions of selected frames of said sequence of frames using the frame
                                           25
                                                 33
                                                   See https://medium.com/hulu-tech-blog/the-challenges-of-live-linear-video-
                                           26    ingest-part-one-live-versus-on-demand-system-requirements-89238f3af4f6, Last
                                           27    accessed on Feb 14th, 2019.
                                                 34
                                           28         https://developer.apple.com/streaming/fps/.

                                                                                          - 32 -
                                                                                                                         COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 33 of 85 Page ID #:33



                                             1   encryption keys in accordance with a frame encryption function” because Hulu’s
                                             2   HLS playlists and transport streams (TS) specifies the use of sample encryption in
                                             3   accordance with Apple’s HLS specifications.
                                             4         132. Hulu “generat[es] frame decryption information necessary to decrypt
                                             5   said set of encrypted frames including an encryption key pointer identifying a
                                             6   decryption key to be used in the decryption of each encrypted frame” by generating
                                             7   frame decryption information that includes (1) a pointer to a decryption key, and (2)
                                             8   information about the frames and portions of frames that are encrypted. Apple’s
                                             9   HLS and Fairplay DRM specifications teach frame decryption information that
                                           10    includes an encryption key pointer identifying a decryption key to be used in the
R OBINS K APLAN LLP




                                           11    decryption of each encrypted frame.
            A TTORNEYS A T L AW




                                           12          133. Hulu “assembl[es] at least said set of encrypted frames, unencrypted
                          L OS A NGELES




                                           13    frames of said sequence of frames, and said frame decryption information to
                                           14    produce the protected stream of compressed video content” by assembling the
                                           15    requisite information into transport stream (TS) files. The manifest, for example
                                           16    playlists, delivered from Hulu and the files streamed using the manifest indicate
                                           17    that the Hulu encoding and packaging process creates the video file downloaded
                                           18    from Hulu’s content delivery network (CDN), which is a protected stream of
                                           19    compressed video.
                                           20          134. Hulu’s “frame decryption information is synchronized with said set of
                                           21    encrypted frames into a synchronized frame decryption stream” when Hulu
                                           22    synchronizes the frame decryption information by interleaving data including the
                                           23    private data indicator descriptor “zavc” throughout the TS file.35
                                           24
                                                 35
                                                   Apple Developer Documentation Archive, “MPEG-2 Stream Encryption Format
                                           25
                                                 for HTTP Live Streaming,” Section 2.0 Encryption, located at
                                           26    https://developer.apple.com/library/archive/documentation/AudioVideo/Conceptual
                                           27    /HLS_Sample_Encryption/Encryption/Encryption.html#//apple_ref/doc/uid/TP400
                                                 12862-CH2-SW6; Id. at Section 3.0 Transport Stream Signaling, located at
                                           28    https://developer.apple.com/library/archive/documentation/AudioVideo/Conceptual
                                                                                         - 33 -
                                                                                                                        COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 34 of 85 Page ID #:34



                                             1         135. Hulu directly infringes at least claim 1, at least as described, when it
                                             2   tests its service using various playback devices.
                                             3         136. Upon information and belief, testing Hulu-compatible CE devices is
                                             4   critical to ensuring the success of the Hulu streaming service. Testing allows Hulu
                                             5   to ensure that the largest ecosystem of CE devices possible may seamlessly use the
                                             6   service. It further ensures that iterative versions, updates, and subsequent releases
                                             7   of the application and service remain compatible with CE devices.
                                             8         137. Hulu has infringed, and continues to infringe, at least claim 1 of the
                                             9   ’673 patent in the United States by making, using, offering for sale, selling, and/or
                                           10    importing the Accused ’673 Infringing Products, in violation of 35 U.S.C. § 271(a).
R OBINS K APLAN LLP




                                           11          138. Hulu has induced, and continues to induce, infringement of at least
            A TTORNEYS A T L AW




                                           12    claim 14 of the ’673 patent, at least in the exemplary manner described in
                          L OS A NGELES




                                           13    paragraphs 139-147 in violation of 35 U.S.C. § 271(b).
                                           14          139. At least as of the date of this Complaint, Hulu knows that the ’673
                                           15    patent enables Hulu to stream video to a diverse array of consumer devices while
                                           16    protecting the video content with secure encryption and decryption, allowing Hulu
                                           17    to both offer its service on a diverse device ecosystem and provide high-quality
                                           18    video content.
                                           19          140. Specifically, upon information and belief, Hulu knows that the ’673
                                           20    patent is directed to a partial frame encryption architecture that enables more
                                           21    efficient streaming of encrypted video to any device, providing secure playback by
                                           22    enabling demultiplexing without decryption, and decryption immediately prior to
                                           23    secure decoding.
                                           24
                                           25
                                           26
                                           27    /HLS_Sample_Encryption/TransportStreamSignaling/TransportStreamSignaling.ht
                                           28    ml#//apple_ref/doc/uid/TP40012862-CH3-SW1.

                                                                                         - 34 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 35 of 85 Page ID #:35



                                             1              141. At least as of the date of this Complaint, Hulu knows that it provides
                                             2   and specifically intends to provide an application and service for CE playback
                                             3   devices that, when used as intended, infringes claim 14.
                                             4              142. At least as of the date of this Complaint, Hulu knows and specifically
                                             5   intends that its end users practice the method recited in claim 14 in the exemplary
                                             6   manner described below, when using its application and service as intended—
                                             7   namely, decrypting a protected stream of compressed video content.
                                             8              143. Hulu induces “receiving an input stream of compressed video content
                                             9   containing encrypted frames and unencrypted frames” when its application enabled
                                           10    on a CE playback device receives an input stream of compressed video content
R OBINS K APLAN LLP




                                           11    containing encrypted frames and unencrypted frames when using Apple’s HTTP
            A TTORNEYS A T L AW




                                           12    Live Streaming (HLS) format for streaming. The HLS format specifies compressed
                          L OS A NGELES




                                           13    video content, for example, H.264 (AVC).36 Apple’s HLS specification 37 also
                                           14    requires playlists and transport streams (TS) that use sample encryption. Use of
                                           15    Apple’s HLS sample-based encryption results in video streams having encrypted
                                           16    and unencrypted frames. 38
                                           17               144. When encrypting the compressed video for example to be streamed to
                                           18    iOS devices, Hulu uses HLS sample encryption where a NAL unit may be partially
                                           19    encrypted or not encrypted. 39
                                           20               145. Hulu induces “receiving frame decryption information necessary to
                                           21    decrypt said encrypted frames, said frame decryption information is synchronized
                                           22
                                           23    36
                                                   See Encryption at
                                                 https://developer.apple.com/library/archive/documentation/AudioVideo/Conceptual
                                           24
                                                 /HLS_Sample_Encryption/Encryption/Encryption.html#//apple_ref/doc/uid/TP400
                                           25    12862-CH2-SW7.
                                                 37
                                           26         Id.
                                                 38
                                           27         Id.
                                                 39
                                           28         Id.

                                                                                            - 35 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 36 of 85 Page ID #:36



                                             1   with said set of encrypted frames into a synchronized frame decryption stream and
                                             2   distinguishes said encrypted frames from said unencrypted frames” when its
                                             3   application enabled on a CE playback device receives frame decryption information
                                             4   containing key information and other information for proper decryption of each and
                                             5   every sample. Such frame decryption information can distinguish encrypted frames
                                             6   from unencrypted frames. Upon information and belief, Hulu provides frame
                                             7   decryption information including an encryption key pointer identifying a decryption
                                             8   key to be used in the decryption of each encrypted frame 40 in accordance with the
                                             9   Apple HLS specification. The frame decryption information is synchronized with
                                           10    the encrypted frames of video using a private data indicator descriptor “zavc”
R OBINS K APLAN LLP




                                           11    throughout the MPEG2-TS container files that contain portions of the video
            A TTORNEYS A T L AW




                                           12    stream. 41
                          L OS A NGELES




                                           13             146. Hulu induces “obtaining an applicable frame decryption key from the
                                           14    received frame decryption information” when its application enabled on a CE
                                           15    playback device obtains frame decryption information, for example, as specified by
                                           16    the HLS specification.
                                           17             147. Hulu induces “decrypting selected portions of said encrypted frames
                                           18    using a frame decryption function in accordance with said frame decryption
                                           19    information, which identifies the specific portions of the frames to be decrypted and
                                           20    the applicable frame decryption key from the frame decryption information” when
                                           21    its application enabled on a CE playback device decrypts selected portions of said
                                           22    encrypted frames using a frame decryption function in accordance with said frame
                                           23    decryption information, which identifies the specific portions of the frames to be
                                           24
                                                 40
                                           25         See https://tools.ietf.org/html/draft-pantos-hls-rfc8216bis-03.
                                                 41
                                           26      See Transport Stream Signaling at
                                                 https://developer.apple.com/library/archive/documentation/AudioVideo/Conceptual
                                           27    /HLS_Sample_Encryption/TransportStreamSignaling/TransportStreamSignaling.ht
                                           28    ml#//apple_ref/doc/uid/TP40012862-CH3-SW1.

                                                                                            - 36 -
                                                                                                                        COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 37 of 85 Page ID #:37



                                             1   decrypted and the applicable frame decryption key from the frame decryption
                                             2   information. As described, because some encrypted frames are partially encrypted,
                                             3   the information contained within the decryption information will indicate which
                                             4   portion of said encrypted frames needs to be decrypted, and the applicable frame
                                             5   decryption key that is used to decrypt the identified specific portions of the frames.
                                             6   The ISO Common Encryption Standard and the Microsoft PIFF Specification teach
                                             7   frame decryption information that includes an encryption key pointer identifying a
                                             8   decryption key to be used in the decryption of each encrypted frame.
                                             9         148. Hulu’s infringement has caused and continues to cause damage to
                                           10    DivX, and DivX is entitled to recover damages sustained as a result of Hulu’s
R OBINS K APLAN LLP




                                           11    wrongful acts in an amount subject to proof at trial.
            A TTORNEYS A T L AW




                                           12            COUNT II: INFRINGEMENT OF U.S. PATENT NO. 8,139,651
                          L OS A NGELES




                                           13          149. The allegations of paragraphs 1-148 of this Complaint are incorporated
                                           14    by reference as though fully set forth herein.
                                           15          150. Pursuant to 35 U.S.C. § 282, the ’651 patent is presumed valid.
                                           16          151. Upon information and belief, Hulu directly infringes the ’651 patent by
                                           17    making, using, offering to sell, selling, and/or importing into the United States its
                                           18    Hulu service, which provides a video deblocking filter (collectively, the “Accused
                                           19    ’651 Infringing Products”).
                                           20          152. Upon information and belief, the Accused ’651 Infringing Products
                                           21    directly infringe at least claim 1 of the ’651 patent in at least the exemplary manner
                                           22    described in paragraphs 153-160 below.
                                           23          153. Hulu practices a “method of deblocking a reconstructed video frame.”
                                           24    Hulu’s encoding platform performs a method of deblocking a reconstructed video
                                           25    frame when encoding titles pursuant to the H.265 (HEVC) Standard. The method is
                                           26    an integral part of the video encoding process. Upon information and belief, Hulu
                                           27    encodes videos in H.265 (HEVC) format.
                                           28
                                                                                         - 37 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 38 of 85 Page ID #:38



                                             1            154. Hulu encodes videos in H.265 (HEVC) format using encoding profiles
                                             2   that require a deblocking filter. 42 The encoding profiles that Hulu uses—including
                                             3   at least “Profile Main 10 @ Level 2,” “Profile Main 10 @ Level 2.1,” and “Profile
                                             4   Main 10 @ Level 3.1” based on observation—are not listed as profiles where a
                                             5   deblocking filter is optional.43 The deblocking filter is used during the encode and
                                             6   decode process within the H.265 (HEVC) Standard. Below, the gray boxes
                                             7   represent components that would be reused in a decoder. 44
                                             8
                                             9
                                           10
R OBINS K APLAN LLP




                                           11
            A TTORNEYS A T L AW




                                           12
                          L OS A NGELES




                                           13
                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                                 42
                                                   “High efficiency video coding Recommendation ITU-T H.265 (02/2018)” at 185
                                           23    (“H.265 (HEVC) Standard”); see also id. at 119-20, 282.
                                           24    43
                                                      Id. at 255.
                                           25    44
                                                   Sullivan, et al., Overview of the High Efficiency Video Coding (HEVC) Standard,
                                           26    IEEE TRANSACTIONS ON CIRCUITS AND SYSTEMS FOR VIDEO
                                                 TECHNOLOGY, VOL. 22, NO. 12, at 1651 (December 2012) (“H.265 (HEVC)
                                           27    Overview”), available at http://iphome.hhi.de/wiegand/assets/pdfs/2012_12_IEEE-
                                           28    HEVC-Overview.pdf.

                                                                                         - 38 -
                                                                                                                        COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 39 of 85 Page ID #:39



                                             1              155. The encoding of an H.265 (HEVC) by Hulu practices the method of
                                             2   deblocking a reconstructed video frame.
                                             3              156. Hulu “identif[ies] a boundary between two blocks of the reconstructed
                                             4   video frame.” The H.265 (HEVC) Standard, used by Hulu to encode video in the
                                             5   H.265 (HEVC) format as just discussed, includes a deblocking filter as part of the
                                             6   encoding process.45
                                             7
                                             8
                                             9
                                           10
R OBINS K APLAN LLP




                                           11
            A TTORNEYS A T L AW




                                           12
                          L OS A NGELES




                                           13
                                           14
                                           15
                                           16
                                           17
                                           18
                                           19               157. The deblocking filter modifies a reconstructed video frame according

                                           20    to the deblocking filter process, including filtering the boundaries of the video

                                           21    frame. 46 The boundaries between blocks are determined as outlined in steps 4-5 of

                                           22    the deblocking filtering algorithm, as specified in the H.265 (HEVC) Standard. 47

                                           23
                                                 45
                                           24         Id.
                                                 46
                                           25         H.265 (HEVC) Standard at 185.
                                                 47
                                           26     Id. at 185-86; see also Norkin, et al., HEVC Deblocking Filter, IEEE
                                                 TRANSACTIONS ON CIRCUITS AND SYSTEMS FOR VIDEO
                                           27    TECHNOLOGY, VOL. 22, NO. 12, at 1746-54 (December 2012) (“H.265 (HEVC)
                                           28    Deblocking”), available at https://ieeexplore.ieee.org/abstract/document/6324414.

                                                                                           - 39 -
                                                                                                                         COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 40 of 85 Page ID #:40



                                             1   Specifically, the H.265 (HEVC) encoder that performs part of the deblocking filter
                                             2   process identifies the boundary between two blocks of the reconstructed video
                                             3   frame. 48
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                           10
R OBINS K APLAN LLP




                                           11
            A TTORNEYS A T L AW




                                           12
                          L OS A NGELES




                                           13
                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27    48
                                                   H.265 (HEVC) Deblocking at 1747; see also H.265 (HEVC) Standard at 185
                                           28    (Section 8.7.2.1).

                                                                                       - 40 -
                                                                                                                      COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 41 of 85 Page ID #:41



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9           158. Hulu “determin[es] the level of detail of the reconstructed video frame
                                           10    across a region in which the block boundary is located, wherein the region includes
R OBINS K APLAN LLP




                                           11    pixels from multiple rows and multiple columns of the reconstructed video frame
            A TTORNEYS A T L AW




                                           12    that encompass pixels immediately adjacent to at least two sides of the block
                          L OS A NGELES




                                           13    boundary and includes at least one pixel that is not immediately adjacent to the
                                           14    block boundary.” The H.265 (HEVC) Standard requires a deblocking filter
                                           15    determining the level of detail by considering a region that includes pixels from
                                           16    multiple rows and multiple columns of the reconstructed video frame that
                                           17    encompass pixels immediately adjacent to at least two sides of the block boundary
                                           18    and at least one pixel not immediately adjacent to the block boundary. The
                                           19    boundary filtering strength, which contributes to the level of detail, is determined as
                                           20    outlined in step 6 of the deblocking filtering algorithm as specified in the H.265
                                           21    (HEVC) Standard. 49 The boundary filtering strength calculation first identifies
                                           22    whether to operate on a PU (prediction unit) boundary or TU (transform unit)
                                           23    boundary. Then the boundary filtering strength is determined, to decide whether to
                                           24    apply a strong deblocking filter or normal deblocking filter. If the boundary
                                           25    strength is greater than zero, then four conditions are also computed and checked as
                                           26    part of the level of detail to determine whether to apply a deblocking filter and
                                           27
                                                 49
                                           28         H.265 (HEVC) Standard at 185-87.

                                                                                         - 41 -
                                                                                                                         COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 42 of 85 Page ID #:42



                                             1   whether to use the normal or strong version. 50 This is illustrated in the images
                                             2   below. The four conditions are based on calculations from a region that includes
                                             3   pixels from multiple rows and multiple columns of the reconstructed video frame
                                             4   that encompass pixels immediately adjacent to at least two sides of the block
                                             5   boundary and includes at least one pixel that is not immediately adjacent to the
                                             6   block boundary. 51
                                             7
                                             8
                                             9
                                           10
R OBINS K APLAN LLP




                                           11
            A TTORNEYS A T L AW




                                           12
                          L OS A NGELES




                                           13
                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                                 50
                                           27         H.265 (HEVC) Deblocking at 1748-49.
                                                 51
                                           28         Id. at 1748.

                                                                                         - 42 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 43 of 85 Page ID #:43



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                           10
R OBINS K APLAN LLP




                                           11
            A TTORNEYS A T L AW




                                           12
                          L OS A NGELES




                                           13
                                           14
                                           15               159. An illustration of the multiple rows (row 0 & 3) and multiple columns
                                           16    (cols 0 & 3) involved in such determination is shown below. 52 Column 0 pixels are
                                           17    immediately adjacent to the two sides of the block boundary, and Column 3 pixels
                                           18    are not.
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                                 52
                                           28         Id.

                                                                                           - 43 -
                                                                                                                         COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 44 of 85 Page ID #:44



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                           10             160. Hulu “select[s] a filter to apply to predetermined pixels on either side
R OBINS K APLAN LLP




                                           11    of the block boundary based upon the determined level of detail” when the H.265
            A TTORNEYS A T L AW




                                           12    (HEVC) deblocking filter selects between the normal filter and the strong filter to
                          L OS A NGELES




                                           13    apply to either side of the block boundary based upon the determined level of detail,
                                           14    for example, boundary strength and the four conditions.53
                                           15             161. Hulu directly infringes at least claim 1, at least as described, when it
                                           16    tests its service using various playback devices.
                                           17             162. Upon information and belief, testing Hulu-compatible CE devices is
                                           18    critical to ensuring the success of the Hulu streaming service. Testing allows Hulu
                                           19    to ensure that the largest ecosystem of CE devices possible may seamlessly use the
                                           20    service. It further ensures that iterative versions, updates, and subsequent releases
                                           21    of the application and service remain compatible with CE devices.
                                           22             163. Hulu has infringed, and continues to infringe, at least claim 1 of the
                                           23    ’651 patent in the United States by making, using, offering for sale, selling, and/or
                                           24    importing the Accused ’651 Infringing Products, in violation of 35 U.S.C. § 271(a).
                                           25
                                           26
                                           27
                                                 53
                                           28         Id. at 1749.

                                                                                           - 44 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 45 of 85 Page ID #:45



                                             1         164. Hulu has induced, and continues to induce, infringement of at least
                                             2   claim 1 of the ’651 patent, at least in the exemplary manner described in paragraphs
                                             3   165-167, in violation of 35 U.S.C. § 271(b).
                                             4         165. At least as of the date of this Complaint, Hulu knows that the ’651
                                             5   patent allows its users to stream high-resolution content with smooth playback and
                                             6   with greater quality and efficiency. Specifically, at least as of the date of this
                                             7   Complaint, Hulu knows that the ’651 patent is directed to a multidimensional
                                             8   adaptive deblocking filter that allows for a higher-quality streaming video
                                             9   experience with more efficient compression and reduced bandwidth requirements.
                                           10          166. At least as of the date of this Complaint, Hulu knows that it provides
R OBINS K APLAN LLP




                                           11    and specifically intends to provide an application and service for CE playback
            A TTORNEYS A T L AW




                                           12    devices that, when used as intended, practices the method recited in claim 1.
                          L OS A NGELES




                                           13          167. At least as of the date of this Complaint, Hulu knows and specifically
                                           14    intends that its end users practice the method recited in claim 1, when using its
                                           15    application and service as intended—namely, deblocking a reconstructed video
                                           16    frame, as described in paragraphs 153-160.
                                           17          168. Hulu’s infringement has caused and continues to cause damage to
                                           18    DivX, and DivX is entitled to recover damages sustained as a result of Hulu’s
                                           19    wrongful acts in an amount subject to proof at trial.
                                           20           COUNT III: INFRINGEMENT OF U.S. PATENT NO. 8,472,792
                                           21          169. The allegations of paragraphs 1-168 of this Complaint are incorporated
                                           22    by reference as though fully set forth herein.
                                           23          170. Pursuant to 35 U.S.C. § 282, the ’792 patent is presumed valid.
                                           24          171. Upon information and belief, Hulu directly infringes the ’792 patent by
                                           25    making, using, offering to sell, selling, and/or importing into the United States its
                                           26    Hulu service, which provides a multimedia distribution system (collectively, the
                                           27    “Accused ’792 Infringing Products”).
                                           28
                                                                                          - 45 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 46 of 85 Page ID #:46



                                             1           172. Upon information and belief, the Accused ’792 Infringing Products
                                             2   directly infringe at least claim 9 of the ’792 patent at least in the exemplary manner
                                             3   described in paragraphs 173-178 below.
                                             4           173. Hulu provides an encoder for encoding a multimedia file, as ’792
                                             5   patent claim 9 recites. Hulu uses one or more servers that contain at least an
                                             6   encoder for encoding a multimedia file.
                                             7           174. Hulu’s encoder comprises “a processor.” Hulu encodes movies and
                                             8   other titles using computers with processors.
                                             9           175. Hulu’s encoder further comprises “a memory including a file
                                           10    containing at least one sequence of encoded video frames and a full index that
R OBINS K APLAN LLP




                                           11    includes information indicative of the location within the file and characteristics of
            A TTORNEYS A T L AW




                                           12    each encoded video frame.” Hulu produces multimedia files, such as MP4 files,
                          L OS A NGELES




                                           13    with at least one sequence of encoded video frames stored in media data, or “mdat,”
                                           14    boxes. Upon information and belief, Hulu multimedia streams contain mdat boxes.
                                           15    Hulu multimedia files (for example, MP4 files) also include at least one full index
                                           16    that includes information indicative of the location within the file and
                                           17    characteristics of each encoded video frame. A movie fragment box (or “moof”)
                                           18    contains a number of track fragment, or “traf,” boxes that each contain index
                                           19    information describing a sequence of video frames contained within an mdat box. A
                                           20    traf box contains size information for each track fragment. A traf box also contains
                                           21    a track run (“trun”) box, which is a complete index to the location of each frame in
                                           22    the mdat box referenced by the traf box. The ISO/IEC definitions of the moof, traf,
                                           23    and trun boxes are below.54
                                           24
                                           25
                                           26
                                           27
                                                 54
                                           28         ISO/IEC 14496-12 at 56-58.

                                                                                         - 46 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 47 of 85 Page ID #:47



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                           10
R OBINS K APLAN LLP




                                           11
            A TTORNEYS A T L AW




                                           12
                          L OS A NGELES




                                           13
                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23    The moof and mdat boxes are provided to the video assembler, which stores them
                                           24    in memory to process them. Upon information and belief, the Hulu video assembler
                                           25    builds a multimedia file, and it stores the file in memory containing all of the moof
                                           26    and mdat boxes, which collectively contain a sequence of encoded video frames
                                           27    and a full index including information indicative of the location within the file and
                                           28    characteristics of each encoded video frame.
                                                                                         - 47 -
                                                                                                                         COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 48 of 85 Page ID #:48



                                             1            176. Hulu’s processor “is configured to generate an abridged index that
                                             2   references a subset of the encoded video frames in the sequence of encoded video
                                             3   frames.” Hulu multimedia files (for example, MP4 files) include an abridged index
                                             4   that references a subset of the encoded video frames in the sequence of encoded
                                             5   video frames. The Hulu video contains a segment index box (“sidx”), which can be
                                             6   considered to be an abridged index that references a subset of the encoded video
                                             7   frames in the sequence of encoded video frames. The sidx box is an index pointing
                                             8   to the location of each segment containing a moof box and a following mdat box, as
                                             9   shown below.55
                                           10
R OBINS K APLAN LLP




                                           11
            A TTORNEYS A T L AW




                                           12
                          L OS A NGELES




                                           13
                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                                 55
                                           28         Id. at 105, 228.

                                                                                         - 48 -
                                                                                                                        COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 49 of 85 Page ID #:49



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                           10
R OBINS K APLAN LLP




                                           11
            A TTORNEYS A T L AW




                                           12
                          L OS A NGELES




                                           13
                                           14    The sequence of video frames in the mdat box contained within each of the video
                                           15    segments (namely, moof and following mdat box) pointed to by the abridged index
                                           16    contained within the sidx box is a subset of the encoded video frames contained
                                           17    within the sequence of encoded video frames contained within the file.56
                                           18             177. Hulu’s processor is further configured “to encode a multimedia file
                                           19    including the abridged index, the at least one sequence of encoded video frames,
                                           20    and a full index.” The video assembler encodes a multimedia file (for example,
                                           21    MP4 file) that contains the abridged index (the sidx box, as described in the
                                           22    previous paragraph), the encoded video segments (moof and mdat boxes), and the
                                           23    full index (trun boxes).
                                           24             178. Further, “the abridged index is located within the multimedia file prior
                                           25    to the series of encoded video frames, the first and second indexes enabling trick
                                           26    play functionality.” Hulu multimedia files (for example, MP4 files) show that the
                                           27
                                                 56
                                           28         Id. at 56.

                                                                                          - 49 -
                                                                                                                         COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 50 of 85 Page ID #:50



                                             1   abridged index is located within the multimedia file prior to the series of encoded
                                             2   video frames, and the multimedia file contains the first and second indexes that
                                             3   enable trick play functionality (for example, seeking). This is because each element
                                             4   in the trun and sidx boxes enables a playback device to seek to an I-frame
                                             5   corresponding to a specific playback time. An I-frame is a single frame of digital
                                             6   content that an encoder encodes without reference to any other frames within the
                                             7   video sequence. The trun box and the sidx box enable trick play functionality
                                             8   because: (1) the sidx box is used to locate a video segment (that is, moof box and
                                             9   following mdat box) corresponding to a particular playback time that contains an I-
                                           10    frame, and (2) the trun box within the moof box of the located video segment can
R OBINS K APLAN LLP




                                           11    be used to locate the first I-frame within the mdat box of the located video segment.
            A TTORNEYS A T L AW




                                           12    The trun box can also be used in combination with the sidx box to locate other
                          L OS A NGELES




                                           13    frames within the mdat box. Upon information and belief, once the location of a
                                           14    frame is identified, individual frames of video from the mdat box can be extracted
                                           15    and provided to a decoder to commence playback at the new playback location.57
                                           16             179. Hulu directly infringes at least claim 9, at least as described, when it
                                           17    tests its service using various playback devices.
                                           18             180. Upon information and belief, testing Hulu-compatible CE devices is
                                           19    critical to ensuring the success of the Hulu streaming service. Testing allows Hulu
                                           20    to ensure that the largest ecosystem of CE devices possible may seamlessly use the
                                           21    service. It further ensures that iterative versions, updates, and subsequent releases
                                           22    of the application and service remain compatible with CE devices.
                                           23             181. Hulu has infringed, and continues to infringe, at least claim 9 of the
                                           24    ’792 patent in the United States by making, using, offering for sale, selling, and/or
                                           25    importing the Accused ’792 Infringing Products, in violation of 35 U.S.C. § 271(a).
                                           26
                                           27
                                                 57
                                           28         Id. at 43, 59.

                                                                                           - 50 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 51 of 85 Page ID #:51



                                             1            182. Hulu has induced, and continues to induce, infringement of at least
                                             2   claim 15 of the ’792 patent, at least in the exemplary manner described in
                                             3   paragraphs 183-190, in violation of 35 U.S.C. § 271(b).
                                             4            183. At least as of the date of this Complaint, Hulu knows that the ’792
                                             5   patent enables playback features that video streaming users expect, enjoy, and use
                                             6   to navigate digital video easily, and they improve the user experience by reducing
                                             7   delays in loading and playing a video when it is selected by the user. Specifically, at
                                             8   least as of the date of this Complaint, Hulu knows that the ’792 patent is directed to
                                             9   providing an abridged video index that improves the user playback experience by
                                           10    enabling chunk-based adaptive bitrate streaming, “trick play,” and “fast start”
R OBINS K APLAN LLP




                                           11    functionality.
            A TTORNEYS A T L AW




                                           12             184. At least as of the date of this Complaint, Hulu knows that it provides
                          L OS A NGELES




                                           13    and specifically intends to provide an application and service for CE playback
                                           14    devices that, when used as intended, meets the limitations of claim 15.
                                           15             185. At least as of the date of this Complaint, Hulu knows and specifically
                                           16    intends that CE playback devices enabling the Hulu application and service infringe
                                           17    claim 15, when enabling the application and service as intended—namely, the CE
                                           18    playback device serves as a decoder for decoding multimedia comprising at least
                                           19    one video track and at least one audio track.
                                           20             186. The CE playback device enabling the Hulu application comprises “a
                                           21    processor configured to decode multimedia.” Hulu’s application runs on a device
                                           22    with a processor, and Hulu’s application configures the processor to decode
                                           23    multimedia streamed from Hulu’s server.58
                                           24
                                           25
                                           26
                                           27
                                                 58
                                           28         https://help.hulu.com/s/article/supported-devices?language=en_US.

                                                                                          - 51 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 52 of 85 Page ID #:52



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                           10
R OBINS K APLAN LLP




                                           11             187. Hulu’s application, enabled on a CE playback device, configures the
            A TTORNEYS A T L AW




                                           12    processor to decode multimedia “wherein the multimedia includes a sequence of
                          L OS A NGELES




                                           13    encoded video frames.” The video that Hulu streams contains a sequence of
                                           14    encoded video frames. The video streamed from Hulu and stored at the decoder’s
                                           15    memory contains at least a series mdat boxes, which, as discussed, contain encoded
                                           16    video frames within a video fragment. 59 Upon information and belief, Hulu’s video
                                           17    streams contain mdat boxes.
                                           18             188. Hulu’s application, enabled on a CE playback device, configures the
                                           19    processor to decode multimedia wherein the multimedia further includes “a
                                           20    complete index referencing each encoded video frame in the sequence of encoded
                                           21    video frames.” As explained, video streamed from Hulu contains moof boxes,
                                           22    which contain traf boxes. A traf box contains size information of each traf. The traf
                                           23    box also contains a trun box, which is a complete index to the location of each
                                           24    frame in the mdat box that follows the moof box containing the trun box. 60 Thus,
                                           25    Hulu video streams contain multiple sequences of encoded video frames and a
                                           26
                                                 59
                                           27         ISO/IEC 14496-12 at 57.
                                                 60
                                           28         Id. at 56, 58.

                                                                                         - 52 -
                                                                                                                        COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 53 of 85 Page ID #:53



                                             1   complete index referencing each encoded video frame in the sequence of encoded
                                             2   video frames.
                                             3         189. The Hulu application, enabled on a CE playback device, configures the
                                             4   processor to decode multimedia where the multimedia further includes “an abridged
                                             5   index referencing a subset of the encoded video frames in the sequence of encoded
                                             6   video frames.” As explained, the Hulu video contains an sidx box, which is an
                                             7   abridged index that references a subset of the encoded video frames in the sequence
                                             8   of encoded video frames.
                                             9         190. The Hulu application further configures the CE playback device’s
                                           10    processor “to locate a particular encoded video frame within the multimedia using
R OBINS K APLAN LLP




                                           11    the abridged index and to playback the sequence of encoded video frame starting
            A TTORNEYS A T L AW




                                           12    from the located encoded video frame, the first and second indexes enabling trick
                          L OS A NGELES




                                           13    play functionality.” As described in previous paragraphs, Hulu multimedia files (for
                                           14    example, MP4 files) show that the abridged index is located within the multimedia
                                           15    file before the series of encoded video frames, and the multimedia file contains the
                                           16    first and second indexes that enable trick play functionality (for example, seeking)
                                           17    because each element in trun and sidx enables a playback device to seek to an I-
                                           18    frame corresponding to a specific playback time. The trun box in combination with
                                           19    the sidx box enable trick play functionality, as already described.
                                           20          191. Hulu’s infringement has caused and continues to cause damage to
                                           21    DivX, and DivX is entitled to recover damages sustained as a result of Hulu’s
                                           22    wrongful acts in an amount subject to proof at trial.
                                           23           COUNT IV: INFRINGEMENT OF U.S. PATENT NO. 9,270,720
                                           24          192. The allegations of paragraphs 1-191 of this Complaint are incorporated
                                           25    by reference as though fully set forth herein.
                                           26          193. Pursuant to 35 U.S.C. § 282, the ’720 patent is presumed valid.
                                           27          194. Upon information and belief, Hulu directly infringes the ’720 patent by
                                           28    making, using, offering to sell, selling, and/or importing into the United States its
                                                                                         - 53 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 54 of 85 Page ID #:54



                                             1   Hulu service, which provides a system and method for automatically generating
                                             2   top-level index files (collectively, the “Accused ’720 Infringing Products”).
                                             3         195. Upon information and belief, the Accused ’720 Infringing Products
                                             4   directly infringe at least claim 1 of the ’720 patent at least in the exemplary manner
                                             5   described in paragraphs 196-201 below.
                                             6         196. Hulu practices a “method of generating a top level index file,” that is, a
                                             7   Media Presentation Description (MPD) file when streaming multimedia.
                                             8         197. Hulu “receiv[es] a request from a playback device at a playback server
                                             9   system, where the request (i) identifies a piece of content and (ii) includes a product
                                           10    identifier” when its streaming infrastructure, that is, its playback server system,
R OBINS K APLAN LLP




                                           11    receives a request from a CE playback device, where the request (i) identifies a
            A TTORNEYS A T L AW




                                           12    piece of content and (ii) includes a product identifier. Upon information and belief,
                          L OS A NGELES




                                           13    when using the Hulu application on a CE playback device and requesting a
                                           14    particular piece of content, the Hulu application sends a request for an MPD file to
                                           15    a Hulu server, and the server receives that request. The request identifies a piece of
                                           16    content and includes a product identifier, consisting of at least a version and device
                                           17    number.
                                           18          198. Hulu “retriev[es], using the playback server system, (i) a list of assets
                                           19    associated with the identified piece of content and (ii) at least one device capability
                                           20    based upon the product identifier, wherein each asset is a different stream
                                           21    associated with the piece of content.” The Hulu playback server system has a list of
                                           22    different streams associated with the requested piece of content. For example, the
                                           23    Hulu playback server system contains multiple versions of video encoded using the
                                           24    H.264 (AVC) and H.265 (HEVC) video codecs, at different bitrates and different
                                           25    resolutions and packaged for different streaming frameworks, that is, MPEG-
                                           26    DASH or HTTP Live Streaming (HLS). For example, upon information and belief,
                                           27    this is evidenced by the contents of the MPDs and playlists for various exemplar
                                           28    devices, including the Samsung Galaxy S5 smartphone. Upon information and
                                                                                          - 54 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 55 of 85 Page ID #:55



                                             1   belief, Hulu’s playback server system retrieves at least one device capability based
                                             2   on the product identifier, such as device type, codecs supported, streaming
                                             3   protocols supported, player language, screen resolution, and/or software version.
                                             4         199. Hulu “filter[s] the list of assets using the at least one device capability
                                             5   using the playback server system, wherein the playback server system maintains a
                                             6   database of product identifiers and associated device capabilities.” For example,
                                             7   and as described in the previous paragraph, there exists multiple versions of The
                                             8   Handmaid’s Tale encoded using the H.264 (AVC) and H.265 (HEVC) codecs, at
                                             9   different bitrates and different resolutions and packaged for different streaming
                                           10    frameworks, that is, MPEG-DASH or HTTP Live Streaming (HLS), within the
R OBINS K APLAN LLP




                                           11    Hulu playback server. For example, upon information and belief, this is evidenced
            A TTORNEYS A T L AW




                                           12    by the contents of the MPD for various exemplar devices, including the Samsung
                          L OS A NGELES




                                           13    Galaxy S5 smartphone. Hulu’s playback server system filters the list of streams for
                                           14    each type of device and its capabilities, which include but are not limited to at least
                                           15    one of maximum screen resolution, codec capabilities (for example, H.264 (AVC)
                                           16    or H.265 (HEVC)), streaming protocol capabilities (for example, MPEG-DASH
                                           17    with MP4 files versus HLS with transport stream (MPEG2-TS) files), and other
                                           18    player-specific or device-specific capabilities. Thus, the playback server system
                                           19    accurately delivers the appropriate assets to different devices based on the retrieved
                                           20    product identifier, which demonstrates that the playback server system maintains a
                                           21    database of product identifiers and associated device capabilities.
                                           22          200. Hulu “generat[es] a top level index file describing each asset in the
                                           23    filtered list of assets using the playback server system,” that is, an MPD or playlist.
                                           24    Hulu provides an MPD file or playlist for each media stream, which is a top-level
                                           25    index file describing each asset in the filtered list of assets. As described in the
                                           26    previous paragraph, the list of streams are filtered for each type of device and its
                                           27    capabilities, which include but are not limited to maximum screen resolution, codec
                                           28    capabilities (for example, H.264 (AVC) or H.265 (HEVC)), and player software
                                                                                          - 55 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 56 of 85 Page ID #:56



                                             1   format capabilities (for example, MPEG-DASH with MP4 files versus HLS with
                                             2   MPEG2-TS files). Thus, Hulu generates a top-level index file describing each asset
                                             3   in the filtered list of assets—for example, the MPD file—using its playback server
                                             4   system.
                                             5         201. Hulu “send[s] the top level index file to the playback device using the
                                             6   playback server system, wherein the top level index file is used by the playback
                                             7   device to determine which assets to request for playback on the device.” Hulu sends
                                             8   the top-level index file—for example, the manifest, MPD file, or playlist—to the
                                             9   playback device using its playback server system. Hulu’s servers receive requests
                                           10    from playback devices for portions of video streams (that is, assets) described in the
R OBINS K APLAN LLP




                                           11    MPD file or playlist. Hulu’s servers use information provided within the MPD files
            A TTORNEYS A T L AW




                                           12    and used by the playback devices to request the assets to authenticate the requests.
                          L OS A NGELES




                                           13    Thus, the playback device uses the MPD file to determine which assets to request
                                           14    for playback.
                                           15          202. Hulu directly infringes at least claim 1, at least as described, when it
                                           16    tests its service using various playback devices.
                                           17          203. Upon information and belief, testing Hulu-compatible CE devices is
                                           18    critical to ensuring the success of the Hulu streaming service. Testing allows Hulu
                                           19    to ensure that the largest ecosystem of CE devices possible may seamlessly use the
                                           20    service. It further ensures that iterative versions, updates, and subsequent releases
                                           21    of the application and service remain compatible with CE devices.
                                           22          204. Hulu has infringed, and continues to infringe, at least claim 1 of the
                                           23    ’720 patent in the United States by making, using, offering for sale, selling, and/or
                                           24    importing the Accused ’720 Infringing Products, in violation of 35 U.S.C. § 271(a).
                                           25          205. Hulu’s infringement has caused and continues to cause damage to
                                           26    DivX, and DivX is entitled to recover damages sustained as a result of Hulu’s
                                           27    wrongful acts in an amount subject to proof at trial.
                                           28
                                                                                         - 56 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 57 of 85 Page ID #:57



                                             1           COUNT V: INFRINGEMENT OF U.S. PATENT NO. 9,998,515
                                             2         206. The allegations of paragraphs 1-205 of this Complaint are incorporated
                                             3   by reference as though fully set forth herein.
                                             4         207. Pursuant to 35 U.S.C. § 282, the ’515 patent is presumed valid.
                                             5         208. Upon information and belief, Hulu directly infringes the ’515 patent by
                                             6   making, using, offering to sell, selling, and/or importing into the United States its
                                             7   Hulu service, which provides a system and method for automatically generating
                                             8   top-level index files (collectively, the “Accused ’515 Infringing Products”).
                                             9         209. Upon information and belief, the Accused ’515 Infringing Products
                                           10    directly infringe at least claim 1 of the ’515 patent at least in the exemplary manner
R OBINS K APLAN LLP




                                           11    described in paragraphs 210-216 below.
            A TTORNEYS A T L AW




                                           12          210. Hulu practices a “method for authorizing playback of content,” that is,
                          L OS A NGELES




                                           13    its streaming service.
                                           14          211. Hulu “receiv[es] a request for content from a playback device at a
                                           15    playback server, where the request includes a product identifier that identifies a
                                           16    device configuration.” For example, upon information and belief, when using the
                                           17    Hulu application on a CE playback device and requesting a particular piece of
                                           18    content, the Hulu application sends a request for an MPD file to a Hulu server, and
                                           19    the server receives that request. The request for content includes a product identifier
                                           20    that identifies a device configuration. For example, upon information and belief,
                                           21    when the Hulu application on a Samsung Galaxy S5 smartphone requests a
                                           22    particular episode of The Handmaid’s Tale, there is a product identifier that
                                           23    consists of its version and device numbers.
                                           24          212. Hulu “identif[es], using the playback server, based on the product
                                           25    identifier, a plurality of device capabilities including a device type and a device
                                           26    software version indicating a version number for an adaptive streaming software
                                           27    component implemented on the playback device.” For example, upon information
                                           28    and belief, an exemplary Samsung Galaxy S5’s device number is 166, which is
                                                                                         - 57 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 58 of 85 Page ID #:58



                                             1   associated with Samsung Android device SM-G900V, and a “build number” is
                                             2   included, which is a software version of an adaptive streaming software
                                             3   component—the Hulu application.
                                             4         213. Hulu “retriev[es], using the playback server, a list of assets associated
                                             5   with the identified piece of content, wherein each asset is a different stream
                                             6   associated with the piece of content.” The Hulu playback server retrieves a list of
                                             7   streams (video formats, bitrates, screen size, etc.) associated with the identified
                                             8   piece of content. For example, the Hulu playback server contains multiple versions
                                             9   of video encoded using the H.264 (AVC) and H.265 (HEVC) video codecs at
                                           10    different bitrates and different resolutions and packaged for different streaming
R OBINS K APLAN LLP




                                           11    frameworks, for example, MPEG-DASH or HTTP Live Streaming (HLS). For
            A TTORNEYS A T L AW




                                           12    example, upon information and belief this is evidenced by the contents of the MPDs
                          L OS A NGELES




                                           13    and playlists for various exemplar devices, including the Samsung Galaxy S5
                                           14    smartphone.
                                           15          214. Hulu “filter[s], using the playback server, the list of assets based on the
                                           16    plurality of device capabilities.” For example, and as described in the previous
                                           17    paragraphs, there exist multiple versions of The Handmaid’s Tale encoded using
                                           18    the H.264 (AVC) and H.265 (HEVC) codecs, at different bitrates and different
                                           19    resolutions and packaged for different streaming frameworks, that is, MPEG-
                                           20    DASH or HTTP Live Streaming (HLS), within the Hulu playback server. For
                                           21    example, upon information and belief, this is evidenced by the contents of the MPD
                                           22    for various exemplar devices, including the Samsung Galaxy S5 smartphone.
                                           23    Hulu’s playback server filters the list of streams for each type of device and its
                                           24    capabilities, which include but are not limited to at least one of maximum screen
                                           25    resolution, codec capabilities (for example, H.264 (AVC) or H.265 (HEVC)),
                                           26    streaming protocol capabilities (for example, MPEG-DASH with MP4 files versus
                                           27    HLS with transport stream (ts) files), and other player-specific or device-specific
                                           28
                                                                                          - 58 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 59 of 85 Page ID #:59



                                             1   capabilities. Thus, Hulu filters, using the playback server, the list of assets based on
                                             2   the plurality of device capabilities.
                                             3         215. Hulu “generat[es], using the playback server, a top level index file
                                             4   describing each asset in the filtered list of assets, wherein the top level index file
                                             5   identifies locations and bitrates of a plurality of alternative streams capable of being
                                             6   used to perform adaptive streamlining of the content,” that is, an MPD or playlist.
                                             7   Hulu provides an MPD file or playlist for each media stream, which is a top-level
                                             8   index file describing each asset in the filtered list of assets. As described in the
                                             9   previous paragraph, the list of streams are filtered for each type of device and its
                                           10    capabilities, which include but are not limited to maximum screen resolution, codec
R OBINS K APLAN LLP




                                           11    capabilities (for example, H.264 (AVC) or H.265 (HEVC)), streaming protocol
            A TTORNEYS A T L AW




                                           12    capabilities (for example, MPEG-DASH with MP4 files versus HLS with MPEG2-
                          L OS A NGELES




                                           13    TS files), and other player-specific or device-specific capabilities. The Hulu
                                           14    playback server generates either an MPEG-DASH-compliant MPD file or an HLS-
                                           15    compliant set of m3u8 playlist files describing each video stream in the filtered list
                                           16    of video streams, including the location of the video file and its bitrate. Thus, Hulu
                                           17    generates a top level index file describing each asset in the filtered list of assets,
                                           18    wherein the top level index file identifies locations and bitrates of a plurality of
                                           19    alternative streams capable of being used to perform adaptive streaming of the
                                           20    content—for example, the MPD file—using its playback server.
                                           21          216. Hulu “send[s] the top level index file from the playback server to the
                                           22    playback device.” Hulu sends the top-level index file—for example, the MPD file
                                           23    or playlist—to the playback device using its playback server. For example, when
                                           24    the playback device, such as the Samsung Galaxy S5, performs a GET request to
                                           25    the manifest server (part of the playback server at Hulu), the server returns the
                                           26    manifest file to the Galaxy S5 in response to the request.
                                           27          217. Hulu directly infringes at least claim 1, at least as described, when it
                                           28    tests its service using various playback devices.
                                                                                           - 59 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 60 of 85 Page ID #:60



                                             1         218. Upon information and belief, testing Hulu-compatible CE devices is
                                             2   critical to ensuring the success of the Hulu streaming service. Testing allows Hulu
                                             3   to ensure that the largest ecosystem of CE devices possible may seamlessly use the
                                             4   service. It further ensures that iterative versions, updates, and subsequent releases
                                             5   of the application and service remain compatible with CE devices.
                                             6         219. Hulu has infringed, and continues to infringe, at least claim 1 of the
                                             7   ’515 patent in the United States by making, using, offering for sale, selling, and/or
                                             8   importing the Accused ’515 Infringing Products, in violation of 35 U.S.C. § 271(a).
                                             9         220. Hulu has induced, and continues to induce, infringement of at least
                                           10    claim 16 of the ’515 patent, at least in the exemplary manner described in
R OBINS K APLAN LLP




                                           11    paragraphs 221-231, in violation of 35 U.S.C. § 271(b).
            A TTORNEYS A T L AW




                                           12          221. At least as of the date of this Complaint, Hulu knows that the ’515
                          L OS A NGELES




                                           13    patent enables it to offer adaptive bitrate streaming services that perform smoothly
                                           14    and without stalls when switching among video streams of different resolution
                                           15    during playback on a user’s device.
                                           16          222. Specifically, at least as of the date of this Complaint, Hulu knows that
                                           17    the ’515 patent is directed to a playback server system that automatically generates
                                           18    a top-level index file tailored to a particular playback device that the playback
                                           19    device uses to request a streaming file, improving adaptive bitrate streaming.
                                           20          223. At least as of the date of this Complaint, Hulu knows that it provides
                                           21    and specifically intends to provide an application and service to be used with a CE
                                           22    playback device that, when used as intended, meets the limitations of claim 16.
                                           23          224. At least as of the date of this Complaint, Hulu knows and specifically
                                           24    intends that end-user CE playback devices be a device that meets all of the
                                           25    limitations of claim 16, when the Hulu application is enabled on the playback
                                           26    device as intended.
                                           27          225. The CE playback device enabling the Hulu application comprises
                                           28    “memory containing information used to identify capabilities of the playback
                                                                                         - 60 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 61 of 85 Page ID #:61



                                             1   device.” Devices enabling the Hulu application have memory containing
                                             2   information used to identify the capabilities of the playback device.61
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                           10
R OBINS K APLAN LLP




                                           11
            A TTORNEYS A T L AW




                                           12
                          L OS A NGELES




                                           13
                                           14
                                           15    For example, the Samsung Galaxy S5 has memory that stores various information

                                           16    used to identify the capabilities of the playback device. The JSON data POSTed

                                           17    from the device to the Hulu playback servers demonstrates that the memory

                                           18    contains the capabilities of the S5 and the Hulu application.

                                           19               226. The CE playback device enabling the Hulu application further

                                           20    comprises “a processor configured by a client application,” namely, the Hulu

                                           21    application. The Hulu application runs on a device with a processor, and the

                                           22    processor is configured by Hulu’s application. 62

                                           23               227. Hulu’s application “configures the processor to request, using the

                                           24    playback device, a top level index file from a playback server, where the request

                                           25    identifies a piece of content and includes a software version indicating a version

                                           26
                                                 61
                                           27         https://help.hulu.com/s/article/supported-devices?language=en_US.
                                                 62
                                           28         Id.

                                                                                            - 61 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 62 of 85 Page ID #:62



                                             1   number for an adaptive streaming software component implemented on the device.”
                                             2   The processor, configured by the Hulu application, uses the playback device to
                                             3   request a top-level index file—for example, an MPD file or playlist. For example,
                                             4   upon information and belief, when using the Hulu application on a Samsung
                                             5   Galaxy S5 and requesting an episode of The Handmaid’s Tale, the Hulu application
                                             6   sends a request to a Hulu server for a manifest file. Upon information and belief,
                                             7   the request identifies a piece of content, for example, an episode of The
                                             8   Handmaid’s Tale, and includes a software version indicating a version number for
                                             9   an adaptive streaming software component implemented on the device, for
                                           10    example, the Hulu application.
R OBINS K APLAN LLP




                                           11          228. Hulu’s application further configures the processor to “receive, using
            A TTORNEYS A T L AW




                                           12    the playback device, a top level index file from the playback server, where the top
                          L OS A NGELES




                                           13    level index file identifies locations and bitrates of a plurality of different alternative
                                           14    streams capable of being used to perform adaptive streaming of the identified piece
                                           15    of content and accessible to the playback device.” The processor, configured by the
                                           16    Hulu application, uses the playback device to request and receive an MPD file or
                                           17    playlist from the Hulu playback server. For example, when the playback device,
                                           18    such as the Samsung Galaxy S5, issues a GET request to the manifest server (part
                                           19    of the playback server at Hulu), the server returns the manifest file to the Galaxy S5
                                           20    in response to the request. The manifest includes the locations and bitrates of a
                                           21    plurality of different alternative streams.
                                           22          229. Hulu’s application further configures the processor to “select, using
                                           23    the playback device, an initial stream from the plurality of different alternative
                                           24    streams.” The processor, configured by the Hulu application, uses the playback
                                           25    device to select an initial stream out of the plurality of different alternative streams
                                           26    defined in the manifest file.
                                           27          230. Hulu’s application further configures the processor to “retrieve, using
                                           28    the playback device, at least a portion of the initial stream from the locations
                                                                                           - 62 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 63 of 85 Page ID #:63



                                             1   identified in the top level index file.” The processor, configured by the Hulu
                                             2   application, uses the playback device to request and receive an MPD file or playlist.
                                             3   Then, for example, the Samsung Galaxy S5 with the Hulu application requests
                                             4   portions of a specific stream from a location specified in, for example, the MPD
                                             5   file. Then at least a portion of the initial stream from that location is retrieved.
                                             6         231. Hulu’s application further configures the processor to “play back,
                                             7   using the playback device, the portion of the initial stream.” After the processor
                                             8   retrieves the at least portion of the initial stream from one of the locations identified
                                             9   in the top-level index file—for example, the MPD file—the playback device plays
                                           10    the file. For example, The Handmaid’s Tale is streamed from Hulu and played back
R OBINS K APLAN LLP




                                           11    on a Samsung Galaxy S5 in the Hulu application.
            A TTORNEYS A T L AW




                                           12          232. Hulu’s infringement has caused and continues to cause damage to
                          L OS A NGELES




                                           13    DivX, and DivX is entitled to recover damages sustained as a result of Hulu’s
                                           14    wrongful acts in an amount subject to proof at trial.
                                           15           COUNT VI: INFRINGEMENT OF U.S. PATENT NO. 10,212,486
                                           16          233. The allegations of paragraphs 1-232 of this Complaint are incorporated
                                           17    by reference as though fully set forth herein.
                                           18          234. Pursuant to 35 U.S.C. § 282, the ’486 patent is presumed valid.
                                           19          235. On information and belief, Hulu directly infringes the ’486 patent by
                                           20    making, using, offering to sell, selling, and/or importing into the United States its
                                           21    Hulu service, which provides playback devices and methods for deciphering frame
                                           22    keys within a secure video decoder, efficiently enhancing content security
                                           23    (collectively, the “Accused ’486 Infringing Products”).
                                           24          236. On information and belief, the Accused ’486 Infringing Products
                                           25    directly infringe at least claim 1 of the ’486 patent at least as shown in the
                                           26    exemplary manner described in paragraphs 237-251 below.
                                           27
                                           28
                                                                                           - 63 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 64 of 85 Page ID #:64



                                             1            237. Hulu provides “[a] playback device for playing back encrypted video”
                                             2   by providing applications that enable playback utilizing the MPEG-DASH Standard
                                             3   on a heterogeneous set of viewing devices.
                                             4            238. Hulu’s playback device comprises “a set of one or more processors”
                                             5   because all playback devices that run the Hulu player application or other client
                                             6   applications that access the Hulu service include a set of one or more processors.
                                             7            239. Hulu’s playback device further comprises “a non-volatile storage
                                             8   containing a playback application” because to play back content, the playback
                                             9   device uses, for example, a Hulu player application that is either pre-installed or
                                           10    downloaded and stored in non-volatile memory. As shown below, Hulu provides
R OBINS K APLAN LLP




                                           11    details on how to access the Hulu application on numerous devices—including
            A TTORNEYS A T L AW




                                           12    smartphones, tablets, computers, smart TVs, streaming media players, game
                          L OS A NGELES




                                           13    consoles, set-top boxes, and Blu-ray players—and states that “[t]he Hulu app may
                                           14    come pre-installed.”63
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                                 63
                                           28         https://help.hulu.com/en-us/download-hulu/.

                                                                                         - 64 -
                                                                                                                         COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 65 of 85 Page ID #:65



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                           10
R OBINS K APLAN LLP




                                           11
            A TTORNEYS A T L AW




                                           12
                          L OS A NGELES




                                           13
                                                       240. Hulu’s playback device further comprises “a non-volatile storage
                                           14
                                                 containing a playback application for causing the set of one or more processors to
                                           15
                                                 perform the step[] of . . . receiving a container file with video data at a parser.”
                                           16
                                                                  a. Hulu’s applications receive data from MP4 container files that
                                           17
                                                                     contain video streams encrypted in accordance with the ISO
                                           18
                                                                     Common Encryption Standard and Microsoft PIFF
                                           19
                                                                     Specification. Hulu’s applications include certain code— a
                                           20
                                                                     parser—responsible for extracting information utilized in the
                                           21
                                                                     decryption and playback of the video.
                                           22
                                                                  b. For example, upon information and belief, the main parser
                                           23
                                                                     method from the “BaseBox.java” module of the Hulu Android
                                           24
                                                                     App shows that the Hulu Android App parses data received
                                           25
                                                                     from a container file by performing HTTP byte range requests
                                           26
                                                                     for specific portions of the container file.
                                           27
                                           28
                                                                                          - 65 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 66 of 85 Page ID #:66



                                             1            241. Hulu’s playback device further comprises “a non-volatile storage
                                             2   containing a playback application for causing the set of one or more processors to
                                             3   perform the step[] of . . . extracting portions of the container file using the parser.”
                                             4   As noted above, the Hulu Android App is capable of streaming video in accordance
                                             5   with the MPEG-DASH Standard and includes a parser used to extract portions of
                                             6   MP4 container files. See ¶ 240.
                                             7            242. Hulu’s playback device further comprises “a non-volatile storage
                                             8   containing a playback application for causing the set of one or more processors to
                                             9   perform the step[] of . . . extracting portions of the container file using the parser,
                                           10    wherein the container file comprises: video data with a plurality of partially
R OBINS K APLAN LLP




                                           11    encrypted frames.”
            A TTORNEYS A T L AW




                                           12                      a. As shown below, Hulu uses the ISO Common Encryption
                          L OS A NGELES




                                           13                         Standard64 and Microsoft PIFF Specification, 65 which specify
                                           14                         the use of partially encrypted frames (referred to as sub-sample
                                           15                         encryption).
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                                 64
                                                      ISO/IEC CD 23001-7 (3rd Ed.) at 6.
                                           28    65
                                                      Microsoft PIFF Specification at 16.
                                                                                            - 66 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 67 of 85 Page ID #:67



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                           10
R OBINS K APLAN LLP




                                           11
            A TTORNEYS A T L AW




                                           12
                          L OS A NGELES




                                           13
                                           14
                                           15
                                           16                     b. For example, upon information and belief, Hulu Android App
                                           17                        streaming data shows that (1) the streams include video data that
                                           18                        conforms to the “cenc” scheme specified in the ISO Common
                                           19                        Encryption Standard (2) the received video is encoded in
                                           20                        accordance with the H.264 (AVC) Standard so that the
                                           21                        encrypted portions of the frames are indicated within a PIFF
                                           22                        Sample Encryption Box (uuid).
                                           23          243. Hulu’s playback device further comprises “a non-volatile storage
                                           24    containing a playback application for causing the set of one or more processors to
                                           25    perform the step[] of . . . extracting portions of the container file using the parser,
                                           26    wherein each partially encrypted frame contains encrypted portions and
                                           27
                                           28
                                                                                          - 67 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 68 of 85 Page ID #:68



                                             1   unencrypted portions of data.” As noted above, each partially encrypted frame
                                             2   includes encrypted portions and unencrypted portions. See ¶ 242.
                                             3            244. Hulu’s playback device further comprises “a non-volatile storage
                                             4   containing a playback application for causing the set of one or more processors to
                                             5   perform the step[] of . . . extracting portions of the container file using the parser,
                                             6   wherein the container file comprises: a set of cryptographic information describing
                                             7   the encrypted portion of each partially encrypted frame.” As noted above, the PIFF
                                             8   Sample Encryption Box (“uuid”) in the MP4 files received by the Hulu Android
                                             9   App includes cryptographic information for each frame, including information
                                           10    describing the encrypted and unencrypted portion of each frame. Id.
R OBINS K APLAN LLP




                                           11             245. Hulu’s playback device further comprises “a non-volatile storage
            A TTORNEYS A T L AW




                                           12    containing a playback application for causing the set of one or more processors to
                          L OS A NGELES




                                           13    perform the step[] of . . . extracting portions of the container file using the parser,
                                           14    wherein the container file comprises: a set of cryptographic information describing
                                           15    the encrypted portion of each partially encrypted frame, where cryptographic
                                           16    information for a partially encrypted frame comprises: cryptographic material for
                                           17    the encrypted portion of the partially encrypted frame.”
                                           18                      a. The Microsoft PIFF Specification and ISO Common Encryption
                                           19                         Standard employed by Hulu relies on the use of an AES-CTR
                                           20                         cipher to generate a frame key to decrypt partially encrypted
                                           21                         frames.
                                           22                      b. The frame key is generated based on the PIFF Sample
                                           23                         Encryption Box (“uuid”) in the MP4 files received from Hulu’s
                                           24                         servers by the Hulu Android App.66
                                           25                      c. For example, upon information and belief, the MP4 container
                                           26                         file used by the Hulu Android App shows that the cryptographic
                                           27
                                                 66
                                           28         ISO/IEC 23001-7:2016(E) at 16 – 17 (§ 9.5.2.3).

                                                                                          - 68 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 69 of 85 Page ID #:69



                                             1                       material from the downloaded video are contained within a PIFF
                                             2                       Sample Encryption Box (“uuid”).
                                             3         246. Hulu’s playback device further comprises “a non-volatile storage
                                             4   containing a playback application for causing the set of one or more processors to
                                             5   perform the step[] of . . . extracting portions of the container file using the parser,
                                             6   wherein the container file comprises: a set of cryptographic information describing
                                             7   the encrypted portion of each partially encrypted frame, where cryptographic
                                             8   information for a partially encrypted frame comprises: a block reference that
                                             9   identifies the encrypted portion of the partially encrypted frame.” As noted above,
                                           10    upon information and belief, the PIFF Sample Encryption Box (“uuid”) in the MP4
R OBINS K APLAN LLP




                                           11    files received by, for example, the Hulu Android App includes a block reference in
            A TTORNEYS A T L AW




                                           12    the form of an offset (that is, a number of unencrypted bytes) and a number of
                          L OS A NGELES




                                           13    encrypted bytes. See ¶ 242.
                                           14          247. Hulu’s playback device further comprises “a non-volatile storage
                                           15    containing a playback application for causing the set of one or more processors to
                                           16    perform the step[] of . . . providing each partially encrypted frame, the
                                           17    cryptographic material for each partially encrypted frame, and the block reference
                                           18    for each partially encrypted frame from the parser to a video decoder.”
                                           19                     a. To decrypt the partially encrypted streams received from Hulu’s
                                           20                        servers, the Hulu applications provide partially encrypted
                                           21                        frames, the cryptographic material for each partially encrypted
                                           22                        frame, and the block reference for each partially encrypted
                                           23                        frame from the parser to a video decoder.
                                           24                     b. For example, the Hulu Android App implements an interface to
                                           25                        a hardware decoder and/or a software decoder. Upon
                                           26                        information and belief, the “HardwareDecoder.java” module can
                                           27                        decide to decrypt and decode a frame of video if there is a native
                                           28                        hardware decoder. When there is a native hardware decoder, the
                                                                                          - 69 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 70 of 85 Page ID #:70



                                             1                        code employs “getCryptoInfo,”67 which can be set to cenc, cbc1,
                                             2                        cens, or cbcs. The mode parameter is set in a JavaScript method
                                             3                        from the “TrackInfo.java” module, which is the part of the
                                             4                        parser. This signaling is in accordance with the ISO Common
                                             5                        Encryption Standard. 68
                                             6           248. Hulu’s playback device further comprises “a non-volatile storage
                                             7   containing a playback application for causing the set of one or more processors to
                                             8   perform the step[] of . . . identifying the encrypted portion of each partially
                                             9   encrypted frame using the block reference for each partially encrypted frame.” The
                                           10    encrypted portion of the partially encrypted frame is identified using the block
R OBINS K APLAN LLP




                                           11    reference contained within the “PIFFSubSampleEncryptionEntries” from the MP4
            A TTORNEYS A T L AW




                                           12    container files. This identifying data is passed via CryptoInfo.
                          L OS A NGELES




                                           13            249. Hulu’s playback device further comprises “a non-volatile storage
                                           14    containing a playback for causing the set of one or more processors to perform the
                                           15    step[] of . . . deciphering a frame key for each partially encrypted frame using the
                                           16    cryptographic material for each partially encrypted frame to produce a frame key
                                           17    for each partially encrypted frame.”
                                           18                      a. The method of encryption employed by Hulu is specified in a
                                           19                         “TrackEncryption Box” in accordance with the ISO Common
                                           20                         Encryption Standard. 69 The TrackEncryption Box in Hulu
                                           21                         streams includes a value Specification= “cenc,” indicating the
                                           22                         usage of the AES-CTR cipher.
                                           23
                                           24
                                           25
                                                 67
                                           26         https://developer.android.com/reference/android/media/MediaCodec.CryptoInfo.
                                                 68
                                           27         ISO/IEC 23001-7:2016(E) at 3 (§4.1).
                                                 69
                                           28         See ISO/IEC 23001-7:2016(E) at 19 (§10.1).

                                                                                          - 70 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 71 of 85 Page ID #:71



                                             1                      b. Frames encrypted by Hulu using the AES-CTR cipher employ a
                                             2                         frame encryption key (that is, “key stream” output by the AES-
                                             3                         CTR cipher) to encrypt each partially encrypted frame. At least
                                             4                         one frame encryption key for a given frame is deciphered
                                             5                         according to the following process:70
                                             6
                                             7
                                             8
                                             9
                                           10
R OBINS K APLAN LLP




                                           11
            A TTORNEYS A T L AW




                                           12
                          L OS A NGELES




                                           13
                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                                                    c. The output blocks of an AES cipher in AES-CTR mode are
                                           23
                                                                       conventionally referred to as a “key stream.” 71 The “key stream”
                                           24
                                                                       (that is, the frame key) for a particular frame is used to decrypt
                                           25
                                           26    70
                                                      https://nvlpubs.nist.gov/nistpubs/Legacy/SP/nistspecialpublication800-38a.pdf.
                                           27    71
                                                      https://www.ietf.org/rfc/rfc3686.txt.pdf.
                                           28
                                                                                           - 71 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 72 of 85 Page ID #:72



                                             1                       encrypted blocks within the frame by combining the encrypted
                                             2                       block with the “key stream” using an exclusively-OR operation.
                                             3                   d. The Hulu Android App parses data from MP4 files to determine
                                             4                       the encryption method utilized. The App deciphers “key
                                             5                       streams” using the AES-CTR cipher in a manner compatible
                                             6                       with the encryption specification present in the Protection
                                             7                       Scheme Info Box (sinf). A key referenced by the KID present in
                                             8                       the sinf is used to configure the AES cipher in AES-CTR mode
                                             9                       to decipher the at least one frame key. Additionally, the
                                           10                        initialization vectors specified in the PIFF Sample Encryption
R OBINS K APLAN LLP




                                           11                        for each frame entry is used to configure the AES cipher in
            A TTORNEYS A T L AW




                                           12                        AES-CTR mode to generate the frame key.
                          L OS A NGELES




                                           13          250. Hulu’s playback device further comprises “a non-volatile storage
                                           14    containing a playback application for causing the set of one or more processors to
                                           15    perform the step[] of . . . decrypting the encrypted portion of each partially
                                           16    encrypted frame based upon the frame key for each partially encrypted frame using
                                           17    the video decoder.” As noted above, the Hulu Android App decrypts the encrypted
                                           18    portion of the partially encrypted frame using the frame key deciphered using the
                                           19    AES-CTR cipher. The decryption process involves combining the frame key (that
                                           20    is, the key stream) with the encrypted block of data using an exclusive-OR process.
                                           21    See ¶ 241.
                                           22          251. Hulu’s playback device further comprises “a non-volatile storage
                                           23    containing a playback application for causing the set of one or more processors to
                                           24    perform the step[] of . . . decoding each decrypted frame for rendering on a display
                                           25    device using the video decoder.” The decrypted frame is decoded for rendering on a
                                           26    display device using the video decoder.
                                           27          252. Hulu directly infringes at least claim 1, at least as described, when it
                                           28    tests its service using various playback devices.
                                                                                         - 72 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 73 of 85 Page ID #:73



                                             1         253. Upon information and belief, testing Hulu-compatible CE devices is
                                             2   critical to ensuring the success of the Hulu streaming service. Testing allows Hulu
                                             3   to ensure that the largest ecosystem of CE devices possible may seamlessly use the
                                             4   service. It further ensures that iterative versions, updates, and subsequent releases
                                             5   of the application and service remain compatible with CE devices.
                                             6         254. Hulu has infringed, and continues to infringe, at least claim 1 of the
                                             7   ’486 patent in the United States by making, using, offering for sale, selling, and/or
                                             8   importing the Accused ’486 Infringing Products in violation of 35 U.S.C. § 271(a).
                                             9         255. Hulu has induced and continues to induce infringement of at least
                                           10    claim 1 of the ’486 patent, at least in the exemplary manner described in paragraphs
R OBINS K APLAN LLP




                                           11    256-258, in violation of 35 U.S.C. § 271(b).
            A TTORNEYS A T L AW




                                           12          256. At least as of the date of this Complaint, Hulu knows that the ’486
                          L OS A NGELES




                                           13    patent is directed to a content security architecture that deciphers frame keys within
                                           14    a secure video decoder, efficiently enhancing content security. Hulu knows that it
                                           15    provides and specifically intends to provide an application and service to be used
                                           16    with a playback device that, when used as intended, meets the limitations of claim
                                           17    1.
                                           18          257. At least as of the date of this Complaint, Hulu knows that it provides
                                           19    and specifically intends to provide an application and service for CE playback
                                           20    devices that, when used as intended, meets the limitations of claim 1.
                                           21          258. At least as of the date of this Complaint, Hulu knows and specifically
                                           22    intends that its end users infringe claim 1, when using its application and service as
                                           23    intended—namely, providing playback devices and methods for deciphering frame
                                           24    keys within a secure video decoder, efficiently enhancing content security, as
                                           25    described in paragraphs 237-251.
                                           26          259. Hulu’s infringement has caused and continues to cause damage to
                                           27    DivX, and DivX is entitled to recover damages sustained as a result of Hulu’s
                                           28    wrongful acts in an amount subject to proof at trial.
                                                                                         - 73 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 74 of 85 Page ID #:74



                                             1         COUNT VII: INFRINGEMENT OF U.S. PATENT NO. 10,225,588
                                             2         260. The allegations of paragraphs 1-259 of this Complaint are incorporated
                                             3   by reference as though fully set forth herein.
                                             4         261. Pursuant to 35 U.S.C. § 282, the ’588 patent is presumed valid.
                                             5         262. Upon information and belief, Hulu directly infringes the ’588 patent by
                                             6   making, using, offering to sell, selling, and/or importing into the United States its
                                             7   Hulu service, which provides playback devices and methods for playing back
                                             8   alternative streams of content protected using a common set of cryptographic keys
                                             9   (collectively, the “Accused ’588 Infringing Products”).
                                           10          263. Upon information and belief, the Accused ’588 Infringing Products
R OBINS K APLAN LLP




                                           11    directly infringe at least claim 1 of the ’588 patent at least as shown in the
            A TTORNEYS A T L AW




                                           12    exemplary manner described in paragraphs 264-275 below.
                          L OS A NGELES




                                           13          264. Hulu provides a “playback device for playing protected content from a
                                           14    plurality of alternative streams” by providing applications that enable playback
                                           15    utilizing the MPEG-DASH Standard and Microsoft PIFF Specification on a
                                           16    heterogeneous set of viewing devices.
                                           17          265. Hulu’s playback device comprises “a set of one or more processors”
                                           18    because all playback devices that run the Hulu player application or other client
                                           19    applications that access the Hulu service include a set of one or more processors.
                                           20          266. Hulu’s playback device further comprises “a non-volatile storage
                                           21    containing an application” because in order to play back content, the playback
                                           22    device uses, for example, a Hulu player application that is either pre-installed or
                                           23    downloaded and stored in non-volatile memory. Hulu provides details on how to
                                           24    access the Hulu application on numerous devices—including smartphones, tablets,
                                           25    computers, smart TVs, streaming media players, game consoles, set-top boxes, and
                                           26
                                           27
                                           28
                                                                                          - 74 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 75 of 85 Page ID #:75



                                             1   Blu-ray players—and states that “the Hulu app may come pre-installed” or the user
                                             2   can “manually download it.” 72
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                           10
R OBINS K APLAN LLP




                                           11
            A TTORNEYS A T L AW




                                           12
                          L OS A NGELES




                                           13
                                           14
                                                         267. Hulu’s playback device further comprises “a non-volatile storage
                                           15
                                                 containing an application for causing the set of one or more processors to perform
                                           16
                                                 the step[] of obtaining a top level index file identifying a plurality of alternative
                                           17
                                                 streams of protected video, wherein each of the alternative streams of protected
                                           18
                                                 video includes partially encrypted video frames that are encrypted using a set of
                                           19
                                                 common keys comprising at least one key, and wherein the partially encrypted
                                           20
                                                 video frames contain encrypted portions and unencrypted portions of data.”
                                           21
                                                              a.   For example, the Hulu application downloads a manifest file, which
                                           22
                                                                   is a “top-level index identifying a plurality of alternative streams of
                                           23
                                                                   protected video.” Many Hulu players utilize the MPEG-DASH
                                           24
                                                                   Standard to adaptively stream content by obtaining a top level
                                           25
                                                                   index file that describes multiple alternative streams of video
                                           26
                                           27
                                                 72
                                           28         https://help.hulu.com/s/article/download-hulu?language=en_US.

                                                                                           - 75 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 76 of 85 Page ID #:76



                                             1                 encrypted in accordance with the ISO Common Encryption
                                             2                 Standard or Microsoft PIFF Specification and then selecting
                                             3                 between the protected streams based upon network streaming
                                             4                 conditions. The MPEG-DASH Standard includes requirements for
                                             5                 a Media Presentation Description or MPD file (that is, top level
                                             6                 index file) that includes descriptions of different Representations
                                             7                 (that is, alternative streams) in an Adaptation Set: 73 As shown
                                             8                 below, the Hulu manifest includes the information contained within
                                             9                 an MPD file.
                                           10
R OBINS K APLAN LLP




                                           11
            A TTORNEYS A T L AW




                                           12
                          L OS A NGELES




                                           13
                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26    73
                                                    ISO/IEC/23009-1 (2014) Information technology – Dynamic adaptive streaming
                                           27    over HTTP (DASH) – Part 1: Media presentation description and segment formats
                                           28    at 9-10 (yellow highlighting added).

                                                                                      - 76 -
                                                                                                                       COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 77 of 85 Page ID #:77



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6              b.   In addition, “each of the alternative streams of protected video
                                             7                   includes partially encrypted video frames that are encrypted using a
                                             8                   set of common keys comprising at least one key, and wherein the
                                             9                   partially encrypted video frames contain encrypted portions and
                                           10                    unencrypted portions of data.” As noted above, the plurality of
R OBINS K APLAN LLP




                                           11                    streams of video are encrypted in accordance with the ISO
            A TTORNEYS A T L AW




                                           12                    Common Encryption Standard and Microsoft PIFF Specification.
                          L OS A NGELES




                                           13                    Specifically, Hulu uses an AES-CTR cipher to partially encrypt
                                           14                    video frames using a set of common keys comprising at least one
                                           15                    key. Furthermore, Hulu encodes a plurality of alternative streams
                                           16                    described in the top level index files so that each of the plurality of
                                           17                    alternative streams of protected video includes partially encrypted
                                           18                    video frames that are encrypted using a set of common keys
                                           19                    comprising at least one key. In some instances, Hulu encodes a
                                           20                    plurality of alternative streams that each have the same resolution
                                           21                    and encrypts them using the same key. In many instances, Hulu
                                           22                    encrypts all streams (irrespective of resolution) using the same key.
                                           23          268. Hulu’s playback device further comprises “a non-volatile storage
                                           24    containing an application for causing the set of one or more processors to perform
                                           25    the step[] of . . . obtaining a copy of the set of common keys.” In order to playback
                                           26    streamed content, the Hulu player application obtains the key indicated by the KID
                                           27
                                           28
                                                                                         - 77 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 78 of 85 Page ID #:78



                                             1   specified, for example, in the PIFF Track Encryption Boxes of the plurality of
                                             2   alternative protected video streams that share a common KID.
                                             3            269. Hulu’s playback device further comprises “a non-volatile storage
                                             4   containing an application for causing the set of one or more processors to perform
                                             5   the step[] of . . . detecting streaming conditions for the playback device” because,
                                             6   for example, the Hulu player application detects streaming conditions and selects a
                                             7   stream from the plurality of alternate streams of protected video. For example, Hulu
                                             8   documentation indicates that the Hulu player application (“client”) detects
                                             9   streaming conditions because “[q]uality will automatically adjust based on your
                                           10    available bandwidth, ensuring you always have the best picture quality possible for
R OBINS K APLAN LLP




                                           11    streaming”74 and “video qualities . . . will adjust based on your internet speed and
            A TTORNEYS A T L AW




                                           12    the device in-use, to provide you with the best stream possible” during device
                          L OS A NGELES




                                           13    playback:75
                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                                 74
                                           27         https://help.hulu.com/en-us/video-quality.
                                                 75
                                           28         https://help.hulu.com/en-us/network-requirements.

                                                                                           - 78 -
                                                                                                                         COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 79 of 85 Page ID #:79



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                           10
R OBINS K APLAN LLP




                                           11
            A TTORNEYS A T L AW




                                           12
                          L OS A NGELES




                                           13
                                           14
                                           15
                                           16
                                           17
                                           18          270. Hulu’s playback device further comprises “a non-volatile storage
                                           19    containing an application for causing the set of one or more processors to perform
                                           20    the step[] of . . . selecting a stream from the plurality of alternative streams of
                                           21    protected video based on the detected streaming conditions.” See ¶ 269.
                                           22          271. Hulu’s playback device further comprises “a non-volatile storage
                                           23    containing an application for causing the set of one or more processors to perform
                                           24    the step[] of . . . receiving a container index that provides byte ranges for portions
                                           25    of the selected stream of protected video within an associated container file”
                                           26    because, for example, MP4 container files encoded by Hulu include container
                                           27    indexes in the form of an sidx box, which provides byte ranges for portions of a
                                           28
                                                                                           - 79 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 80 of 85 Page ID #:80



                                             1   stream of protected video within the container file. For example, the MPEG-DASH
                                             2   Standard requires including an sidx box within the MP4 container file:76
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                           10
R OBINS K APLAN LLP




                                           11             272. Hulu’s playback device further comprises “a non-volatile storage
            A TTORNEYS A T L AW




                                           12    containing an application for causing the set of one or more processors to perform
                          L OS A NGELES




                                           13    the step[] of . . . requesting portions of the selected stream of protected video based
                                           14    on the provided byte ranges” because Hulu applications use, for example, the sidx
                                           15    box to make HTTP byte range requests for content.
                                           16             273. Hulu’s playback device further comprises “a non-volatile storage
                                           17    containing an application for causing the set of one or more processors to perform
                                           18    the step[] of . . . locating encryption information that identifies encrypted portions
                                           19    of frames of video within the requested portions of the selected stream of protected
                                           20    video.” For example, in order to decrypt the partially encrypted streams received
                                           21    from Hulu, Hulu player applications locate encryption information that identifies
                                           22    encrypted portions of frames of video within the selected stream (for example, the
                                           23    received PIFF Sample and Subsample Encryption Boxes “uuid”). The process
                                           24    utilized is in accordance with the Microsoft PIFF Specification:77
                                           25
                                           26
                                                 76
                                           27         ISO/IEC 23009-1:2014 at 87 (§ 6.3.4.3).
                                                 77
                                           28         Microsoft PIFF Specification at 2.

                                                                                           - 80 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 81 of 85 Page ID #:81



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                           10
                                                       274. Hulu’s playback device further comprises “a non-volatile storage
R OBINS K APLAN LLP




                                           11
            A TTORNEYS A T L AW




                                                 containing an application for causing the set of one or more processors to perform
                                           12
                          L OS A NGELES




                                                 the step[] of . . . decrypting each encrypted portion of the frames of video identified
                                           13
                                                 within the located encryption information using the set of common keys” because
                                           14
                                                 Hulu player applications decrypt, or cause the decryption of, the encrypted portion
                                           15
                                                 of the partially encrypted frame (for example, the demultiplexed, encoded samples
                                           16
                                                 from MediaExtractor) using the common keys (for example, the common key
                                           17
                                                 indicated by the KID in the PIFF Track Encryption Box for the plurality of
                                           18
                                                 alternative video streams).
                                           19
                                                       275. Hulu’s playback device further comprises “a non-volatile storage
                                           20
                                                 containing an application for causing the set of one or more processors to perform
                                           21
                                                 the step[] of . . . playing back the decrypted frames of video obtained from the
                                           22
                                                 requested portions of the selected stream of protected video” because the Hulu
                                           23
                                                 application causes, or Hulu client software in conjunction with another
                                           24
                                                 application(s) causes, the processor(s) and the hardware elements of the client
                                           25
                                                 device under the processor’s control to play back decrypted video.
                                           26
                                                       276. Hulu directly infringes at least claim 1, at least as described, when it
                                           27
                                                 tests its service using various playback devices.
                                           28
                                                                                         - 81 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 82 of 85 Page ID #:82



                                             1         277. Upon information and belief, testing Hulu-compatible CE devices is
                                             2   critical to ensuring the success of the Hulu streaming service. Testing allows Hulu
                                             3   to ensure that the largest ecosystem of CE devices possible may seamlessly use the
                                             4   service. It further ensures that iterative versions, updates, and subsequent releases
                                             5   of the application and service remain compatible with CE devices.
                                             6         278. Hulu has infringed, and continues to infringe, at least claim 1 of the
                                             7   ’588 patent in the United States by making, using, offering for sale, selling, and/or
                                             8   importing the Accused ’588 Infringing Products in violation of 35 U.S.C. § 271(a).
                                             9         279. Hulu has induced, and continues to induce infringement of at least
                                           10    claim 1 of the ’588 patent, at least in the exemplary manner described in paragraphs
R OBINS K APLAN LLP




                                           11    280-282, in violation of 35 U.S.C. § 271(b).
            A TTORNEYS A T L AW




                                           12          280. At least as of the date of this Complaint, Hulu knows that the ’588
                          L OS A NGELES




                                           13    patent is directed to a DRM architecture that uses common frame encryption keys
                                           14    to encode alternate video streams, reducing playback stalls during adaptive bitrate
                                           15    streaming. Hulu knows that it provides and specifically intends to provide an
                                           16    application and service to be used with a playback device that, when used as
                                           17    intended, meets the requirements recited in claim 1.
                                           18          281. At least as of the date of this Complaint, Hulu knows that it provides
                                           19    and specifically intends to provide an application and service for CE playback
                                           20    devices that, when used as intended, meets the requirements cited in claim 1.
                                           21          282. At least as of the date of this Complaint, Hulu knows and specifically
                                           22    intends that its end users infringe claim 1, when using its application and service as
                                           23    intended—namely, playing protected content from a plurality of alternative streams
                                           24    on a playback device, as described in paragraphs 264-275.
                                           25          283. Hulu’s infringement has caused and continues to cause damage to
                                           26    DivX, and DivX is entitled to recover damages sustained as a result of Hulu’s
                                           27    wrongful acts in an amount subject to proof at trial.
                                           28
                                                                                         - 82 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 83 of 85 Page ID #:83



                                             1                              JURY TRIAL DEMANDED
                                             2          DivX hereby demands a trial by jury on all claims and issues so triable.
                                             3                                 PRAYER FOR RELIEF
                                             4          WHEREFORE, DivX respectfully requests that the Court:
                                             5          A.     Enter judgment that Hulu has directly infringed one or more claims of
                                             6   one or more of the DivX Patents, either literally or under the doctrine of
                                             7   equivalents, in violation of 35 U.S.C. § 271(a);
                                             8          B.     Enter judgment that Hulu has induced infringement of one or more
                                             9   claims of the DivX Patents in violation of 35 U.S.C. § 271(b);
                                           10           C.     Enter an order, pursuant to 35 U.S.C. § 284, awarding to DivX
R OBINS K APLAN LLP




                                           11    damages adequate to compensate for Hulu’s infringement of the DivX Patents (and,
            A TTORNEYS A T L AW




                                           12    if necessary, related accountings), in an amount to be determined at trial, but not
                          L OS A NGELES




                                           13    less than a reasonable royalty;
                                           14           D.     Enter an order, pursuant to 35 U.S.C. § 285, deeming this to be an
                                           15    “exceptional case” and thereby awarding to DivX its reasonable attorneys’ fees,
                                           16    costs, and expenses;
                                           17           E.     Enter an order that Hulu account for and pay to DivX the damages to
                                           18    which DivX is entitled as a consequence of the infringement;
                                           19           F.     Enter an order for a post-judgment equitable accounting of damages
                                           20    for the period of infringement of the DivX Patents following the period of damages
                                           21    established at trial;
                                           22           G.     Enter an order awarding to DivX pre- and post-judgment interest at the
                                           23    maximum rates allowable under the law; and
                                           24           H.     Enter an order awarding to DivX such other and further relief, whether
                                           25    at law or in equity, that this Court deems just and proper.
                                           26
                                           27
                                           28
                                                                                         - 83 -
                                                                                                                         COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 84 of 85 Page ID #:84



                                             1   DATED: March 5, 2019           ROBINS KAPLAN LLP
                                             2
                                             3                                  By:    /s/ Roman M. Silberfeld

                                             4                                                 Roman M. Silberfeld
                                             5
                                                                                Roman M. Silberfeld, SBN 62783
                                             6                                  RSilberfeld@RobinsKaplan.com
                                             7                                  Daniel L. Allender, SBN 264651
                                                                                DAllender@RobinsKaplan.com
                                             8                                  ROBINS KAPLAN LLP
                                             9                                  2049 Century Park East, Suite 3400
                                                                                Los Angeles, CA 90067
                                           10                                   Telephone: (310) 552-0130
R OBINS K APLAN LLP




                                           11                                   Facsimile: (310) 229-5800
            A TTORNEYS A T L AW




                                           12                                   Christopher A. Seidl (pro hac vice to be filed)
                          L OS A NGELES




                                           13                                   CSeidl@RobinsKaplan.com
                                                                                Aaron R. Fahrenkrog (pro hac vice to be filed)
                                           14                                   AFahrenkrog@RobinsKaplan.com
                                           15                                   Bryan J. Mechell (pro hac vice to be filed)
                                                                                BMechell@RobinsKaplan.com
                                           16                                   William E. Manske (pro hac vice to be filed)
                                           17                                   WManske@RobinsKaplan.com
                                                                                Shui Li (pro hac vice to be filed)
                                           18                                   SLi@RobinsKaplan.com
                                           19                                   Emily J. Tremblay (pro hac vice to be filed)
                                                                                ETremblay@RobinsKaplan.com
                                           20                                   Mary Pheng (pro hac vice to be filed)
                                           21                                   MPheng@RobinsKaplan.com
                                                                                Rajin Singh Olson (pro hac vice to be filed)
                                           22                                   ROlson@RobinsKaplan.com
                                           23                                   ROBINS KAPLAN LLP
                                                                                800 LaSalle Avenue, Suite 2800
                                           24                                   Minneapolis, MN 55402
                                           25                                   Telephone: (612) 349-8500
                                                                                Facsimile: (612) 339-4181
                                           26
                                           27                                   Christine Yun Sauer, SBN 314307
                                                                                CYunSauer@RobinsKaplan.com
                                           28
                                                                                      - 84 -
                                                                                                                     COMPLAINT
                                          Case 2:19-cv-01606-CAS-JPR Document 1 Filed 03/05/19 Page 85 of 85 Page ID #:85



                                             1                                  ROBINS KAPLAN LLP
                                             2                                  2440 West El Camino Real, Suite 100
                                                                                Mountain View, CA 94040
                                             3                                  Telephone: (650) 784-4040
                                             4                                  Facsimile: (650) 784-4041

                                             5                                  ATTORNEYS FOR PLAINTIFF
                                                                                DIVX, LLC
                                             6
                                             7
                                             8
                                             9
                                           10
R OBINS K APLAN LLP




                                           11
            A TTORNEYS A T L AW




                                           12
                          L OS A NGELES




                                           13
                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                    - 85 -
                                                                                                                COMPLAINT
